 



Exhibit 10.68

     
Section:
  11
Block:
  3033
Lots:
  9 and 12
County:
  Bronx
Premises:
  2502 Webster Avenue, 2504 Webster Avenue, and 400 — 414 East Fordham Road,
a/k/a
 
  4747-4763 Park Avenue, a/k/a 2506-2526 Webster Avenue, Bronx, New York

 
 
BUILDING LOAN AGREEMENT
Between
ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company
as Lead Borrower,
ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC,
a Delaware limited liability company
FORDHAM PLACE OFFICE, LLC
a Delaware limited liability company
as Borrower,
The LENDERS Party Hereto,
as Lenders
and
EUROHYPO AG, NEW YORK BRANCH
as Administrative Agent
Date: As of October 5, 2007
 
 
This Agreement was prepared by:
RIEMER & BRAUNSTEIN LLP
Times Square Tower, Suite 2506
Seven Times Square
New York, New York 10036
Attention: Steven J. Weinstein, Esq.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page

                 
 
                ARTICLE 1 CERTAIN DEFINITIONS     2  
 
               
 
  Section 1.1   Certain Definitions     2  
 
                ARTICLE 2 LOAN TERMS     8  
 
               
 
  Section 2.1   The Commitments, Loans and Notes     8  
 
  Section 2.2   Conversion or Continuations of Building Loans     9  
 
  Section 2.3   Interest Rate; Late Charge     9  
 
  Section 2.4   Terms of Payment     9  
 
  Section 2.5   Extension of Maturity Date     10  
 
  Section 2.6   Payments; Pro Rata Treatment; Etc     10  
 
  Section 2.7   Yield Protection; Etc     10  
 
  Section 2.8   Agency Fee     10  
 
  Section 2.9   Exit Fee     10  
 
                ARTICLE 3 INSURANCE, CONDEMNATION, AND IMPOUNDS     11  
 
               
 
  Section 3.1   Insurance, Condemnation, Impounds     11  
 
                ARTICLE 4 DISBURSEMENTS OF THE BUILDING LOANS     11  
 
               
 
  Section 4.1   General Conditions     11  
 
  Section 4.2   Procedure for Making Disbursements of Building Loan Proceeds    
12  
 
  Section 4.3   Retainage     13  
 
  Section 4.4   Stored Materials     14  
 
  Section 4.5   Tenant Improvement Work     15  
 
  Section 4.6   Unsatisfactory Work     18  
 
  Section 4.7   Direct Loan Advances by Administrative Agent     18  
 
  Section 4.8   No Waiver or Approval by Reason of Loan Advances     19  
 
  Section 4.9   Construction Consultant     19  
 
  Section 4.10   Authorization to Make Loan Advances to Cure Borrower’s Defaults
    19  
 
  Section 4.11   Reserved     20  
 
  Section 4.12   Administrative Agent’s Right to Make Loan Advances in
Compliance with the Guaranty of Completion     20  
 
  Section 4.13   No Third-Party Benefit     20  
 
                ARTICLE 5 ENVIRONMENTAL MATTERS     20  
 
                ARTICLE 6 LEASING MATTERS     21  
 
                ARTICLE 7 REPRESENTATIONS AND WARRANTIES     21  
 
               
 
  Section 7.1   Cost of Improvement     21  
 
  Section 7.2   Design Professionals’ Certificates     21  
 
  Section 7.3   Tenant Improvement Work     21  

i



--------------------------------------------------------------------------------



 



Page

                 
 
                ARTICLE 8 FINANCIAL REPORTING     21  
 
                ARTICLE 9 COVENANTS     22  
 
               
 
  Section 9.1   Payment for Labor and Materials     22  
 
  Section 9.2   Inspection     22  
 
  Section 9.3   Project Construction and Completion     23  
 
  Section 9.4   Proceedings to Enjoin or Prevent Construction     25  
 
  Section 9.5   Agent’s, Lenders’ and Construction Consultant’s Actions for
their Own Protection Only     25  
 
  Section 9.6   Sign and Publicity     26  
 
  Section 9.7   Amendment of Project Documents and Government Approvals; Change
Orders     26  
 
  Section 9.8   Lien Law     28  
 
  Section 9.9   Reimbursement of Expenses     28  
 
                ARTICLE 10 EVENTS OF DEFAULT     28  
 
               
 
  Section 10.1   Project Loan Agreement     28  
 
  Section 10.2   Access to Project     28  
 
  Section 10.3   Termination/Bankruptcy of Construction Manager or a Major
Contractor     29  
 
  Section 10.4   Unsatisfactory Work     29  
 
  Section 10.5   Construction Work     29  
 
                ARTICLE 11 REMEDIES     29  
 
                ARTICLE 12 MISCELLANEOUS     30  
 
               
 
  Section 12.1   Notices     30  
 
  Section 12.2   Amendments, Waivers, Etc     30  
 
  Section 12.3   Compliance with Usury Laws     30  
 
  Section 12.4   Invalid Provisions     31  
 
  Section 12.5   Approvals; Third Parties; Conditions     31  
 
  Section 12.6   Lenders and Administrative Agent Not in Control; No
Partnership.     31  
 
  Section 12.7   Time of the Essence     32  
 
  Section 12.8   Successors and Assigns     32  
 
  Section 12.9   Renewal, Extension or Rearrangement.     32  
 
  Section 12.10   Waivers     32  
 
  Section 12.11   Cumulative Rights     32  
 
  Section 12.12   Singular and Plural     33  
 
  Section 12.13   Phrases     33  
 
  Section 12.14   Exhibits and Schedules     33  
 
  Section 12.15   Titles of Articles, Sections and Subsections     33  
 
  Section 12.16   Promotional Material     33  
 
  Section 12.17   Survival     34  
 
  Section 12.18   WAIVER OF JURY TRIAL     34  
 
  Section 12.19   Remedies of Borrower     34  
 
  Section 12.20   Governing Law     35  
 
  Section 12.21   Entire Agreement     35  

ii



--------------------------------------------------------------------------------



 



Page

                 
 
  Section 12.22   Counterparts     35  
 
  Section 12.23   Assignments and Participations by the Lenders     35  
 
  Section 12.24   Brokers     35  
 
  Section 12.25   Right of Set-off     35  
 
  Section 12.26   Limitation on Liability of Administrative Agent’s and the
Lenders’ Officers, Employees, etc     36  
 
  Section 12.27   Cooperation with Syndication     36  
 
  Section 12.28   Severance of Loan     36  
 
  Section 12.29   Confidentiality     36  
 
                ARTICLE 13 RECOURSE LIABILITY     36  
 
               
 
  Section 13.1   Recourse Liability.     36  
 
                ARTICLE 14 ADMINISTRATIVE AGENT     36  
 
               
 
  Section 14.1   Appointment, Powers and Immunities     36  
 
                ARTICLE 15 CASH MANAGEMENT     37  
 
               
 
  Section 15.1   Cash Management     37  
 
                ARTICLE 16 CONTROLLED ACCOUNTS     37  
 
               
 
  Section 16.1   Controlled Accounts     37  

iii



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS AND SCHEDULES

     
Schedule 1
  Commitments
Schedule 1.1(37)
  Plans and Specifications
Schedule 1.1(41)
  Project Documents
Schedule 4
  Advance Conditions
Schedule 7.3
  Tenant Improvement Work
Exhibit A
  Legal Description of Project
Exhibit B
  Form of Section 22 Affidavit

iv



--------------------------------------------------------------------------------



 



BUILDING LOAN AGREEMENT
     BUILDING LOAN AGREEMENT is entered into as of October 4, 2007 among
ACADIA-PA EAST FORDHAM ACQUISITIONS, LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“Lead
Borrower”); FORDHAM PLACE OFFICE, LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“Fordham
Office”, hereinafter, jointly and severally with Lead Borrower, and singly and
collectively, “Borrower”) each of the lenders that is a signatory hereto
identified under the caption “LENDERS” on the signature pages hereof and each
lender that becomes a “Lender” after the date hereof pursuant to Section 12.23
(individually, a “Lender” and, collectively, the “Lenders”); and EUROHYPO AG,
NEW YORK BRANCH, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).
RECITALS
     A. Lead Borrower is the fee owner of that certain tract of land located in
the County of Bronx, State of New York and being more fully described in
Exhibit A attached hereto (the “Land”) and the improvement currently located
thereon.
     B. Borrower proposes to renovate, alter, improve, install and construct the
Improvements (as hereinafter defined) on the Land and, in connection therewith
has requested and applied to the Lenders for a loan in the amount of
$75,339,243.00 (the “Total Building Loan Commitment”) for the purposes of paying
certain of the Cost of Improvement pertaining to the Project (as hereinafter
defined) including certain costs with respect to the construction and equipping
of the Improvements, all of which said costs constitute a Cost of Improvement
(as hereinafter defined). The Lenders have agreed to make such loans on and
subject to the terms and conditions hereinafter set forth.
     C. Borrower has also requested and applied to the Lenders for (i) a loan in
the amount of $18,000,000.00 for the purpose of re-financing the acquisition of
its interest in the Land and (ii) a loan in the amount of $1,930,757.00 for the
purpose of paying certain costs pertaining to the Premises, which costs do not
constitute a Cost of Improvement. The Lenders have agreed to make such loans
pursuant to the Acquisition and Project Loan Agreement, of even date herewith,
entered into by Borrower, the Lenders and Administrative Agent (the “Project
Loan Agreement”).
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1



--------------------------------------------------------------------------------



 



ARTICLE 1
CERTAIN DEFINITIONS
Section 1.1 Certain Definitions.
     Unless separately defined in this Agreement, all capitalized terms used
herein shall have the meaning assigned to such terms in the Project Loan
Agreement. In addition, as used herein, the following terms have the meanings
indicated:
     (1) “Administrative Agent” has the meaning assigned in the Preamble.
     (2) “Agreement” means this Building Loan Agreement, as the same may be
modified, amended and/or supplemented and in effect from time to time.
     (3) “Borrower” has the meaning assigned in the Preamble. With respect to
the definition of “Borrower”, except where the context otherwise provides,
(i) any representations contained herein of Borrower shall be applicable to each
Borrower, (ii) any affirmative covenants contained herein shall be deemed to be
covenants of each Borrower and shall require performance by all Borrowers,
(iii) any negative covenants contained herein shall be deemed to be covenants of
each Borrower, and shall be breached if any Borrower fails to comply therewith,
(iv) the occurrence of any Event of Default with respect to any Borrower shall
be deemed to be an Event of Default hereunder, and (v) any Indebtedness and/or
obligations of Borrower shall be deemed to include any Indebtedness and/or
obligations of the Borrowers, or any Indebtedness and/or obligations of any one
of them.
     (4) “Borrower’s Architect” means Greenberg Farrow Architects, or any
replacement thereof approved by Administrative Agent.
     (5) “Borrower’s Architect’s Agreement” means that certain agreement
entitled Professional Service Fee Proposals, dated as of March 30, 2005,
July 11, 2005 and August 1, 2005, between Borrower, as owner, and Borrower’s
Architect, as architect, as the same may be amended.
     (6) “Building Loan” and “Building Loans” have the meanings assigned in
Section 2.1(1) means the loans to be made by the Lenders to Borrower under this
Agreement and all other amounts evidenced or secured by the Loan Documents.
     (7) “Building Loan Commitment” means, as to each Lender, the obligation of
such Lender to make a Building Loan in a principal amount up to but not
exceeding the amount set opposite the name of such Lender on Schedule 1 under
the caption “Building Loan Commitment” or, in the case of a Person that becomes
a Lender pursuant to an assignment permitted under Section 12.23, as specified
in the respective instrument of assignment pursuant to which such assignment is
effected. The original aggregate principal amount of the Building Loan
Commitment is $75,339,243.00.

2



--------------------------------------------------------------------------------



 



     (8) “Building Loan Mortgage” means the Building Loan Mortgage, Assignment
of Leases and Rents, Security Agreement and Fixture Filing in the amount of the
Total Building Loan Commitment and executed, dated and delivered by Borrower to
Administrative Agent (on behalf of the Lenders) on the Closing Date, securing
the Building Loan Notes, as such mortgage may be modified, amended and/or
supplemented and in effect from time to time.
     (9) “Building Loan Notes” has the meaning assigned to such term in
Section 1.1 of the Project Loan Agreement.
     (10) “Change Order” means any modification, amendment and/or supplement to
(a) the Plans and Specifications, (b) the Budget, (c) the Construction Schedule,
(d) the Construction Management Agreement, a Major Contract or any contract, or,
(e) with respect to any Tenant Improvement Plans, any modification, amendment
and/or supplement thereto which increases the cost of Tenant Improvement Work
above the budgeted cost therefor previously approved by Administrative Agent.
     (11) “Completion Date” has the meaning assigned to such term in Section 1.1
of the Project Loan Agreement.
     (12) “Consent and Agreement” means the consent and agreement executed by
the parties thereto in accordance with the General Assignment and substantially
in the same form as attached thereto.
     (13) “Construction Completion” means the date that the following conditions
shall be satisfied:
     (a) a valid temporary certificate of occupancy has been obtained for the
entire Project (including the entire Retail Component including improvement work
required to be completed by tenants pursuant to the Approved Leases, any Tenant
Improvement Work, and those portions of the Office Component required to have
been completed by the original Maturity Date pursuant to the Budget and the
Construction Schedule approved by Administrative Agent);
     (b) all on-site and off-site work has been completed; and
     (c) Administrative Agent shall have received written certification from the
Construction Consultant, acting reasonably, that (a) the Project Completion Work
has been substantially completed in accordance with the Plans and
Specifications, subject to completion of Punch List Items, (b) the deliveries
required in paragraphs 1 and 2 of Schedule 4 — Part C shall have been received
and reasonably approved by Administrative Agent.
     (14) “Construction Consultant” means IVI International, Inc. and/or such
other consultant as Administrative Agent may engage on behalf of the Lenders to
examine the Plans and Specifications, changes in the Plans and Specifications
and cost breakdowns and estimates, to make periodic inspections of the work of
construction of the Project on behalf of the Lenders, and to advise and render
reports to Administrative

3



--------------------------------------------------------------------------------



 



Agent and the Lenders concerning the same and to provide such other advice in
respect of the Project as Administrative Agent may from time to time request.
     (15) “Construction, Cost and Plan Review” has the meaning assigned to such
term in Section 1.1 of the Project Loan Agreement.
     (16) “Construction Management Agreement” means the contract for
construction management services in connection with the construction of the
Improvements to be entered into between Borrower and the Construction Manager,
as approved by Administrative Agent pursuant to Schedule 4 — Part A, as the same
may be modified, supplemented and/or amended from time to time in accordance
with the terms of this Agreement. The Construction Management Agreement shall
provide for a guaranteed maximum fixed price for the Construction Work
consistent with the Budget, and shall provide that the Construction Management
Fee shall be disbursed based upon percentage of completion with final payments
to be made upon the issuance of all certificates of occupancy, release of all
liens by contractors, materialmen and suppliers, and the Loans being In Balance.
     (17) “Construction Management Fee” means the construction management fee
payable under the Construction Management Agreement.
     (18) “Construction Manager” means ACRS, Inc. or another construction
manager for the Construction Work reasonably acceptable to Administrative Agent.
     (19) “Construction Schedule” means the schedule prepared and certified by
Borrower and verified by the Construction Consultant establishing a timetable
for commencement and completion of the Construction Work (other than Tenant
Improvement Work), showing, on a monthly updated basis, the anticipated and
actual progress of the Construction Work and indicating that Construction
Completion will be achieved on or before the Completion Date. To the extent
Borrower is performing any Tenant Improvement Work, the Construction Schedule
will be amended to include the timetable for the completion of such Tenant
Improvement Work, as the same may from time to time hereafter be modified in
accordance with the terms of this Agreement.
     (20) “Construction Work” means all work and materials (including all labor,
equipment and fixtures with respect thereto and including demolition, asbestos
removal and Tenant Improvement Work) necessary to construct the Improvements,
all of which shall be performed and completed in accordance with and as
contemplated by the Plans and Specifications (or Tenant Improvement Plans in the
case of Tenant Improvement Work) and all Applicable Laws.
     (21) “Contracts” means, collectively, the Major Contracts and the Minor
Contracts.
     (22) “Cost of Improvement” shall have the meaning defined in Paragraph 5 of
Section 2 of Article I of the Lien Law, as such term applies to the Improvements
being financed with the proceeds of the Building Loans.

4



--------------------------------------------------------------------------------



 



     (23) “Design Professional” means, collectively, Borrower’s Architect, the
structural engineer, the mechanical engineer and other design professionals
relating to the Construction Work, as reasonably approved by Administrative
Agent, and any reference in this Agreement to a certification or other document
to be executed by the applicable Design Professional shall mean one or more of
such Design Professionals designated by Administrative Agent as the Design
Professionals to execute such certification or document, depending on the areas
of expertise covered by such certification or document.
     (24) “Event of Default” has the meaning assigned to such term in
Article 10.
     (25) “General Assignment” has the meaning assigned to such term in
Section 1.1 of the Project Loan Agreement.
     (26) “Hard Costs” means the aggregate costs of all labor, materials,
equipment and fixtures necessary for completion of construction of the
Improvements, as more particularly set forth in the Budget.
     (27) “Improvements” has the meaning assigned to such term in Section 1.1 of
the Project Loan Agreement.
     (28) “Land” has the meaning assigned to such term in the Recitals.
     (29) “Lender” and “Lenders” have the meanings assigned in the Preamble.
     (30) “Lien Law” shall mean the Lien Law of the State of New York, as
amended from time to time.
     (31) “Major Contract” means any contract, trade contract, material
agreement or supply contract relating to the construction of the Improvements or
a component thereof in the amount of $2,000,000 or more.
     (32) “Major Contractor” means any contractor or trade contractor or
supplier who is a party to a Major Contract.
     (33) “Maturity Date” has the meaning assigned to such term in Section 1.1
of the Project Loan Agreement.
     (34) “Minor Contract” means, with respect to the Construction Work, any
contract, trade contract, material agreement or supply contract relating to the
construction of the Improvements or a component thereof that is not a Major
Contract.
     (35) “Minor Contractor” means any contractor or trade contractor or
supplier who is a party to a Minor Contract.
     (36) “Mortgages” has the meaning assigned to such term in Section 1.1 of
the Project Loan Agreement.

5



--------------------------------------------------------------------------------



 



     (37) “Plans and Specifications” means the final plans and specifications
for the construction of the Project Completion Work delivered by Borrower to
Administrative Agent, prepared by Borrower’s Design Professionals and approved
by Administrative Agent, the Construction Consultant and, to the extent then
required, by any applicable Governmental Authority and such other parties whose
approval or consent may be required under any law, regulation, prior agreement,
and/or this Agreement and all modifications, amendments and/or supplements
thereof made by Change Orders permitted pursuant to the terms of this Agreement.
A list of the presently existing Plans and Specifications is attached hereto as
Schedule 1.1(37).
     (38) “Project” means, collectively, (a) the Land, together with any air
rights and other rights, privileges, easements, hereditaments and appurtenances
thereunto relating or appertaining to the Land, (b) the Improvements, together
with all fixtures and equipment(to the extent owned by Borrower) required for
the operation of the Improvements, (c) all building materials and personal
property (to the extent owned by Borrower) related to the foregoing and (d) all
other items described in the granting clauses of the Mortgages.
     (39) “Project Completion Work” means in the case of the Project, all of the
work to be performed by Borrower and/or its contractors in connection with the
construction of the Improvements as more particularly described in the Plans and
Specifications.
     (40) “Project Costs” means, collectively, the Project Loan Costs, the Hard
Costs and Soft Costs.
     (41) “Project Documents” means the documents set forth on Schedule 1.1(41)
attached hereto, as the same may be modified, supplemented and/or amended from
time to time as permitted under the Loan Documents.
     (42) “Project Loan Agreement” has the meaning assigned to such term in the
Recitals.
     (43) “Project Loan Costs” has the meaning assigned to such term in
Section 1.1 of the Project Loan Agreement.
     (44) “Project Loan Mortgage” has the meaning assigned to such term in
Section 1.1 of the Project Loan Agreement.
     (45) “Project Work Substantial Completion Conditions” means the conditions
to the completion of the Project Completion Work set forth in Schedule 4 —
Part C.
     (46) “Punch List Items” means minor construction items to be completed or
constructed with respect to the Project Completion Work or the Tenant
Improvement Work which do not materially interfere either with the use of the
Project Completion Work or the acceptance and occupancy of any space leased to a
tenant.

6



--------------------------------------------------------------------------------



 



     (47) “Retainage” has the meaning assigned to such term in Section 4.3(1).
     (48) “Soft Costs” means interest payable on the Building Loans and all
other costs in the Budget which constitute a Cost of the Improvement, excluding
Hard Costs, which relate to the construction of the Improvements and the
operation of the Project during the term of this Agreement.
     (49) “Tenant Improvement Allowances” has the meaning assigned to such term
in Section 1.1 of the Project Loan Agreement.
     (50) “Tenant Improvement Plans” means the plans prepared by the engineers
and/or architects for Tenant Improvement Work under each Approved Lease and
approved by Borrower and Borrower’s Architect, to be certified by Borrower to
Administrative Agent and the Lenders as approved by the applicable tenant,
Borrower, all required Governmental Authorities, and within the Budget and, to
the extent any approval is required under the applicable lease, as reasonably
approved by Administrative Agent.
     (51) “Tenant Improvement Work” means work to be performed and paid by
Borrower, if any, pursuant to Approved Leases.
     (52) “Unavoidable Delay” means any delay due to strikes, acts of God, fire,
earthquake, floods, explosion, actions of the elements, other accidents or
casualty, declared or undeclared war, riots, mob violence, inability to procure
or a general shortage of labor, equipment, facilities, energy, materials or
supplies in the open market, failure of transportation, lockouts, tenant delays,
actions of labor unions, condemnation, court orders, laws, rules, regulations or
orders of Governmental Authorities, or other cause beyond the reasonable control
of Borrower; provided that, in each of the foregoing cases, (a) such cause is
not within the control of Borrower, (b) Lead Borrower gives notice of such delay
to Administrative Agent within thirty (30) days of occurrence of the event
resulting in such delay and, after the initial notification, promptly after
request of Administrative Agent or the Construction Consultant, notifies
Administrative Agent and the Construction Consultant of the status of such
delay, (c) after giving effect to the consequences of each such delay, the Loans
shall remain In Balance subject to Borrower curative payments or funding and the
Budget Line Item for interest shall remain sufficient at all times despite such
delay subject to Borrower curative payments or funding, (d) such delay shall not
adversely disrupt Borrower’s ability to obtain any Government Approvals
substantially in accordance with the Permitting Schedule (e) such delay will not
give rise to any tenant termination or cancellation rights under a Major Lease,
or Borrower obtains an extension from each tenant equal to such delay so that
each of the leases is at all times in full force and effect and there remains
sufficient time to complete all Tenant Improvement Work and (f) Borrower shall
use all commercially reasonable efforts to mitigate the delay caused by such
event. For the purposes hereof, Unavoidable Delays shall not include delays
caused by Borrower’s lack of or inability to procure monies to fulfill
Borrower’s commitments and obligations under this Agreement or the other Loan
Documents.

7



--------------------------------------------------------------------------------



 



     (53) “Unsatisfactory Work” means any Construction Work which Administrative
Agent and/or the Construction Consultant has reasonably determined has not been
completed in a good and workmanlike manner, and, to the extent any Construction
Work is not specifically addressed in the construction drawings and
specifications, in a manner consistent with sound design principles and/or sound
construction practices, or in substantial conformity with the Plans and
Specifications, or in accordance with all Applicable Law.
ARTICLE 2
LOAN TERMS
Section 2.1 The Commitments, Loans and Notes.
     (1) Building Loans. Each Lender severally agrees, on the terms and
conditions of this Agreement, to make loans (each advance of such a loan being a
“Building Loan” and collectively, the “Building Loans”) on a non-revolving basis
to Borrower in Dollars from time to time in amounts equal to its Proportionate
Share of the aggregate amount of Building Loans to be made of such time;
provided, however, that in no event shall the aggregate principal amount
advanced by each Lender exceed the amount of the Building Loan Commitment of
such Lender. The Building Loans shall be advanced from time to time as provided
in this Agreement for the payment of all or part of the Cost of Improvement in
connection with the construction of the Project and shall be funded and repaid
in accordance with this Agreement.
     (2) Requests for Building Loan Advances. With respect to each Building
Loan, Lead Borrower shall give Administrative Agent (and the Construction
Consultant) a Request for Loan Advance as provided in Section 4.2.
Administrative Agent shall give each Lender notice of any such Request for Loan
Advance in accordance with Section 2.6(4) of the Project Loan Agreement. Not
later than 12:00 noon New York time on the date specified for each Building
Loan, each Lender shall make available for the account of its Applicable Lending
Office to Administrative Agent as specified by Administrative Agent, in
immediately available funds, such Lender’s Proportionate Share of each Building
Loan to be made pursuant hereto. After Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions referred to in Article 4
and Schedule 4, Administrative Agent shall make such funds available to Lead
Borrower by depositing the same, in immediately available funds, in an account
designated by Lead Borrower by the end of business on the applicable advance
date, to be applied in accordance with the terms of this Agreement.
     (3) Changes of Commitments.
          (a) The respective Building Loan Commitments shall reduce pro rata
automatically by reason of any prepayment of the Building Loans applicable
thereto in the amount of any such prepayment.

8



--------------------------------------------------------------------------------



 



          (b) If the Maturity Date is extended in accordance with Section 2.5,
all of the unused Building Loan Commitments then remaining at the commencement
of the extended loan period shall be automatically terminated.
          (c) The Building Loan Commitments, once terminated or reduced, may not
be reinstated. Each termination or reduction of the Building Loan Commitments
shall be made ratably among the Lenders in accordance with their respective
Building Loan Commitments.
     (4) Lending Offices. The Building Loans of each Lender shall be made and
maintained at such Lender’s Applicable Lending Office for Building Loans of such
Type.
     (5) Several Obligations. The failure of any Lender to make any Building
Loan to be made by it on the date specified therefor shall not relieve any other
Lender of its obligation to make its Building Loan, but neither any Lender nor
Administrative Agent shall be responsible for the failure of any other Lender to
make a Building Loan to be made by such other Lender.
     (6) Notes. The Building Loans made by each Lender shall be evidenced by the
Building Loan Notes, payable to such Lender in a principal amount equal to its
Proportionate Share of the applicable Building Loans covered by such notes.
Section 2.2 Conversion or Continuations of Building Loans.
     Subject to the terms of this Agreement and the Project Loan Agreement,
Borrower may borrow the Building Loans by means of Base Rate Loans and/or
LIBOR-based Loans, and such Building Loans may be prepaid, Converted or
Continued pursuant to the Project Loan Agreement.
Section 2.3 Interest Rate; Late Charge.
     Borrower hereby promises to pay to Administrative Agent for account of each
Lender interest on the unpaid principal amount of each Building Loan (which may
be Base Rate Loans and/or LIBOR-based Loans) made by such Lender for the period
from and including the date of such Building Loan to but excluding the date such
Loan shall be paid in full, at the rates per annum and in the manner provided in
the Project Loan Agreement, including, without limitation, Section 2.3 of the
Project Loan Agreement.
Section 2.4 Terms of Payment.
     Borrower hereby promises to pay to Administrative Agent for account of each
Lender the payments of principal and interest due on the Building Loans in
accordance with the Building Loan Notes and the Project Loan Agreement, which is
hereby incorporated by reference. Borrower hereby promises to pay to
Administrative Agent for the account of each Lender the principal of such
Lender’s outstanding Building Loans, together with accrued and unpaid interest
(including accrued and unpaid Additional Interest, if applicable), and all other
amounts due under the Loan Documents, on the Maturity Date.

9



--------------------------------------------------------------------------------



 



Section 2.5 Extension of Maturity Date.
     (1) Borrower may, at its option, extend the term of the then outstanding
principal amount for a period of six (6) months to the First Extension Maturity
Date, subject to the satisfaction of the conditions contained in Section 2.5(1)
of the Project Loan Agreement.
     (2) Borrower may, at its option, extend the term of the then outstanding
principal amount for a period of six (6) months to the Second Extension Maturity
Date, subject to the satisfaction of the conditions contained in Section 2.5(2)
of the Project Loan Agreement.
     (3) Borrower may, at its option, extend the term of the then outstanding
principal amount for a period of six (6) months to the Third Extension Maturity
Date, subject to the satisfaction of the conditions contained in Section 2.5(3)
of the Project Loan Agreement.
Any extension pursuant to this Section 2.5 shall be otherwise subject to all of
the other terms and provisions of this Agreement and the other Loan Documents.
Section 2.6 Payments; Pro Rata Treatment; Etc.
     The method of funding the Building Loans, pro rata treatment of the
Building Loans among the Lenders, computation of interest, notices, sharing of
payments and other related matters shall be subject to the terms of the Building
Loan Notes and Section 2.6 of the Project Loan Agreement, which is hereby
incorporated by reference.
Section 2.7 Yield Protection; Etc.
     Provisions relating to LIBOR-based Loans, including, without limitation,
increased costs, inability to determine any LIBOR Rate, illegality, treatment of
affected Building Loans, compensation for broken funding, Taxes and replacement
of Lenders shall be subject to the terms of the Building Loan Notes and
Section 2.7 of the Project Loan Agreement, which is hereby incorporated by
reference.
Section 2.8 Agency Fee.
     Until payment in full of all obligations under this Agreement and the other
Loan Documents, Borrower shall pay to Administrative Agent, for its sole
account, the Agency Fee in accordance with the Fee Letter.
Section 2.9 Exit Fee.
     With respect to the repayment or prepayment of principal under the Loans
for any reason whatsoever (whether such repayment or prepayment of the Loans is
made voluntarily or involuntarily or as a result of the occurrence of an Event
of Default pursuant to which the Administrative Agent has accelerated the
obligations of the

10



--------------------------------------------------------------------------------



 



Borrower under the Loan Documents or otherwise), Borrower shall pay to
Administrative Agent the Exit Fee in accordance with Section 2.9 of the Project
Loan Agreement.
ARTICLE 3
INSURANCE, CONDEMNATION, AND IMPOUNDS
Section 3.1 Insurance, Condemnation, Impounds.
     Provisions relating to insurance, condemnation and impounds, including,
without limitation, the use of casualty and condemnation proceeds shall be
subject to the terms of Article 3 of the Project Loan Agreement, which is hereby
incorporated by reference.
ARTICLE 4
DISBURSEMENTS OF THE BUILDING LOANS
Section 4.1 General Conditions.
     (1) Subject to (a) Borrower’s satisfaction of the applicable conditions
precedent set forth in Schedule 4 and (b) Borrower’s compliance with the
applicable provisions of this Article 4, the Lenders shall disburse the proceeds
of each Building Loan within ten (10) Business Days after Administrative Agent’s
receipt of all of the documents and items to be delivered or received pursuant
to Schedule 4 and this Article 4; provided, however, that at no time shall the
Lenders be obligated to:
     (a) advance to Lead Borrower more than the amount that Borrower has funded
from its own monies or an existing loan or is then required to fund to the party
seeking payment or, in the case of reimbursement, to the party seeking
reimbursement (subject to Retainage, if applicable),
     (b) make an advance if the Building Loans are not In Balance in accordance
with Section 4.3 of the Project Loan Agreement,
     (c) subject to possible reallocation in accordance with this Agreement and
the Project Loan Agreement, advance proceeds of a Building Loan in an amount in
excess of the Budget Line Items set forth in the Budget, as the same may be
adjusted in accordance with the terms of this Agreement,
     (d) make any Building Loans to the extent any Operating Revenues have not
been applied in accordance with Section 4.6(1) of the Project Loan Agreement,
     (e) except as provided in Section 4.3 hereof, advance any portion of the
Retainage,
     (f) except as provided in Section 4.4 hereof, make any Building Loans with
respect to materials not yet incorporated into the Improvements,

11



--------------------------------------------------------------------------------



 



     (g) make an advance in connection with any Change Order for which
Administrative Agent’s approval is required under Section 9.3(2) which has not
been approved by Administrative Agent in accordance with Section 9.3(2),
     (h) make any Building Loans for any Tenant Improvement Work if it relates
to a lease that is not an Approved Lease that meets the requirements of
Section 4.5 hereof,
     (i) make any Building Loans for any contractor until (A) in the case of a
Major Contractor, such Major Contractor has been approved by Administrative
Agent and has duly executed and delivered to Administrative Agent the applicable
consent and attornment agreement in substantially the form attached to the
General Assignment and (B) in the case of any contractor, has duly entered into
a contract with the Construction Manager with respect to its applicable portion
of the Construction Work, a copy (certified by an authorized officer of
Borrower) of such contract has been delivered by Lead Borrower to Administrative
Agent; or
     (j) make any Building Loans with respect to any sums due a Design
Professional, until such Design Professional has duly entered into a contract
with Borrower, a copy (certified by an Authorized Officer of Borrower) of such
contract has been delivered by Lead Borrower to Administrative Agent, and such
Design Professional has duly executed and delivered to Administrative Agent the
applicable Consent and Agreement in substantially the form attached to the
General Assignment.
     (2) Notwithstanding anything to the contrary contained in this Agreement,
the Lenders shall have no obligation to advance any Building Loan unless
Administrative Agent is, at all times, reasonably satisfied that the
Improvements can be constructed Lien free, substantially in accordance with the
Plans and Specifications (or the Tenant Improvement Plans in the case of Tenant
Improvement Work) for the sums set forth in the Budget (or, if more, Borrower
has furnished the difference in cash or cash equivalents, subject to the
provisions of Sections 4.3, 4.4 and 4.5 of the Project Loan Agreement, by the
Completion Date or, with respect to Tenant Improvement Work, such date as shall
be required for the completion of the applicable Tenant Improvement Work under
an Approved Lease. Administrative Agent will endeavor to give notice to Lead
Borrower of its intention not to authorize disbursement of any Building Loan
proceeds based on the foregoing, but neither the Lenders nor Administrative
Agent shall have any liability hereunder should Administrative Agent fail to do
so, and no failure by Administrative Agent to give such notice shall affect
Administrative Agent’s or any Lender’s rights under this subsection (2).
Section 4.2 Procedure for Making Disbursements of Building Loan Proceeds.
     (1) After the Closing Date, disbursements shall be made from time to time
as construction progresses pursuant to a Request for Loan Advance, but no more
frequently than once in each calendar month.

12



--------------------------------------------------------------------------------



 



     (2) Each Request for Loan Advance shall (a) be duly executed by an
Authorized Officer on behalf of Lead Borrower, (b) be submitted to
Administrative Agent and the Construction Consultant not less than ten
(10) Business Days prior to the proposed disbursement date for such Building
Loans, (c) specify the items to be paid or reimbursed with the proceeds of the
requested Building Loans, (d) include the documentation required to be included
therewith under Schedule 4 and (e) be in the minimum amounts required under
Section 2.6(3) of the Project Loan Agreement.
     (3) All advances of the Building Loans shall be made for the payment of
Project Costs in accordance with the Budget upon Borrower’s satisfaction of the
applicable conditions set forth in this Article 4 and Schedule 4 — Parts A, B,
and C, as applicable.
     (4) In the event that Lead Borrower does not request a disbursement within
thirty (30) days after the previous disbursement of a Building Loan, Borrower
shall nonetheless within such thirty (30) day period and during each subsequent
thirty (30) day period in which Borrower does not request a disbursement of the
Building Loan, satisfy the conditions precedent to disbursements set forth in
this Agreement.
Section 4.3 Retainage.
     (1) Disbursement of the available proceeds of each Building Loan with
respect only to Hard Costs and Tenant Improvement Work shall be limited to
ninety percent (90%) of the value of the Hard Costs and Tenant Improvement Work
set forth in the applicable Request for Loan Advance until fifty percent (50%)
of the work covered by a particular contract has been completed (as determined
by the Construction Consultant, and, thereafter, the amount disbursed shall be
increased to one hundred percent (100%) of the Hard Costs and Tenant Improvement
Work performed under that particular contract), with the remainder of the sums
due for the work performed under such contract to be withheld and disbursed in
compliance with Section 4.3(2) below; provided, however, that (a) in no event
shall the percentage of the sums due which is withheld be less than the
retainage percentage set forth in any contract or subcontract for such portion
of the Improvements or any applicable lease with respect to Tenant Improvement
Work and (b) if Administrative Agent has, in its sole and absolute discretion,
approved a contract or lease requiring less than the above retainage, then
Administrative Agent shall disburse the proceeds of the Building Loans as if the
retainage applicable under such contract or lease were provided for in this
Section. The amounts authorized to be withheld pursuant to this paragraph
(1) being collectively referred to herein as the “Retainage.” No Retainage will
apply to Soft Costs.
     (2) The Lenders shall advance Building Loans pursuant to a Request for Loan
Advance to pay portions of the Retainage upon Borrower’s compliance with the
following conditions to the satisfaction of Administrative Agent:
     (a) all of the work under such contract or the Tenant Improvement Work
under the respective Approved Lease, as the case may be, is finally completed in
accordance with the terms of such contract or Approved Lease and

13



--------------------------------------------------------------------------------



 



the applicable Plans and Specifications or Tenant Improvement Plans, as the case
may be, and Administrative Agent receives a certification to that effect from an
Authorized Officer of Borrower and Borrower’s Architect and such work has been
approved by the Construction Consultant, acting reasonably;
     (b) the work performed by such contractor has been approved, to the extent
such approval is then required, by the Governmental Authorities having
jurisdiction over the same and the applicable permits with respect to such work,
if any, have been issued;
     (c) the contract or the Approved Lease, as the case may be, provides for
such early release of the applicable Retainage;
     (d) the applicable contractor delivers to Administrative Agent a final and
complete unconditional release of Lien with respect to such work, subject to the
receipt of the Retainage;
     (e) Administrative Agent shall, if requested, have received copies of any
warranties, guaranties or “as built” drawings relating to such work to the
extent required to be delivered by the contractor under the applicable contract
for such work; and
     (f) all other applicable requirements and conditions with respect to such
advance of Building Loan proceeds are satisfied.
Section 4.4 Stored Materials.
     (1) The Lenders shall advance the proceeds of Building Loans with respect
to materials and equipment that are included in the Budget and are not yet
incorporated into the Improvements as of the date of the applicable Building
Loans, but are temporarily stored either on-site or off-site so long as
Administrative Agent shall have received the following items, each in form and
substance reasonably satisfactory to Administrative Agent:
     (a) evidence that Borrower has an obligation under the applicable contract,
subcontract or purchase order to pay for such materials and equipment prior to
their installation;
     (b) evidence that the ownership of such materials and equipment is, or upon
payment will be, vested in Borrower free of any liens and claims of third
parties, including, without limitation, bills of sale and conditional lien
waivers from the respective contractor, contractor or vendor and that such
material and equipment are clearly marked to indicate the ownership thereof by
Borrower;
     (c) evidence that on-site stored materials are included within the
coverages of insurance policies carried by Borrower or proof of other insurance
(which shall include a standard mortgagee endorsement or its equivalent) which
has been approved by Administrative Agent;

14



--------------------------------------------------------------------------------



 



     (d) evidence reasonably acceptable to Administrative Agent and the
Construction Consultant that the stored materials are reasonably protected
against vandalism (casualty), theft or damage and are stored in the U.S.A. with
respect to off-site stored materials;
     (e) evidence that Building Loans made by the Lenders for said materials do
not, at any one time, exceed, in the aggregate, $1,000,000 for on-site stored
materials and, in the aggregate, $1,000,000 for off-site stored materials,
inclusive in each case of the amount requested;
     (f) evidence that Administrative Agent (on behalf of the Lenders) has a
perfected first security interest in such material prior to or simultaneous with
the making of such Building Loans;
     (g) as to materials stored off-site only, evidence that the materials,
equipment and parts are under the control of the applicable supplier and are
being kept at bonded warehouse sites or otherwise stored in a designated and
secured area satisfactory to Administrative Agent and the Construction
Consultant, in each case in the U.S.A. and reasonably approved by Administrative
Agent and the Construction Consultant; and that such equipment and parts shall
have been clearly designated, marked or tagged to indicate ownership by Borrower
and the security interest of Administrative Agent (on behalf of the Lenders)
therein;
     (h) evidence that Administrative Agent (on behalf of the Lenders) has a
perfected first security interest (i.e., Uniform Commercial Code filings or
other applicable filings) in such materials, equipment and parts prior to or
simultaneous with the making of such Building Loans, which requirement shall, if
requested by Administrative Agent in connection with the first advance for
property stored in the applicable state (and in connection with any other
advance in such state when Administrative Agent reasonably believes that the
collateral is substantially different from the type of collateral covered by the
first opinion), be supported by the opinion of a local counsel in the state
where the applicable equipment and parts are stored; and
     (i) evidence reasonably acceptable to Administrative Agent and the
Construction Consultant as to the identity, quality and quantity of same; and
     (j) evidence that all other applicable requirements and conditions with
respect to such advance of Building Loan proceeds have been satisfied.
Section 4.5 Tenant Improvement Work.
     (1) Building Loans shall be made to Borrower in connection with Tenant
Improvement Allowances and Tenant Improvement Work in accordance with this
Section 4.5.
     (2) The first request for disbursement for any Tenant Improvement Allowance
in connection with a specific Approved Lease shall be accompanied by the
following, all

15



--------------------------------------------------------------------------------



 



of which shall be subject to the reasonable approval of Administrative Agent to
the extent Borrower has approval rights with respect thereto pursuant to the
terms of the applicable Approved Lease (any such approval or disapproval to be
made by Administrative Agent within a reasonably sufficient time for Borrower to
comply with any time limits set forth in the applicable Approved Lease for
Borrower’s response):
     (a) all documentation required to be delivered by the applicable tenant
pursuant to its respective Approved Lease;
     (b) if not already delivered to Administrative Agent, a copy of the fully
executed Approved Lease (already approved by Administrative Agent) covering such
leased space;
     (c) copies of all contracts, if not previously delivered to Administrative
Agent, for the performance of such Tenant Improvement Work;
     (d) a cost breakdown for each trade performing such Tenant Improvement Work
in such leased space, and an estimated commencement and completion date;
     (e) an estimate of all costs of the Tenant Improvement Work to be performed
in such leased space;
     (f) the Tenant Improvement Plans for the applicable leased space, together
with a certificate from Borrower’s Architect or the tenant’s architect that such
Tenant Improvement Plans comply with all Applicable Law affecting the Project
and such leased space; and
     (g) copies of all Government Approvals required to commence such Tenant
Improvement Work.
     (3) The Lender’s obligation to make disbursements of any Building Loans for
Tenant Improvement Work shall be subject to the further condition precedent that
all of the following requirements shall have been completed to the reasonable
satisfaction of Administrative Agent:
     (a) To the extent tenant is obligated to provide such things to Borrower,
Lead Borrower shall have furnished to Administrative Agent and the Construction
Consultant copies of all Change Orders, contracts or purchase orders relating to
Tenant Improvement Work performed pursuant to the contracts described in this
Section 4.5; and
     (b) loans shall be made for Tenant Improvement Allowances only to the
extent the applicable tenant is then entitled to receive such Tenant Improvement
Allowance pursuant to the terms of its applicable Approved Lease;

16



--------------------------------------------------------------------------------



 



     (c) no mechanic’s liens shall have been filed against the Project in
connection with the work being performed under the applicable Approved Lease;
and
     (d) Borrower shall have complied with all the other applicable conditions
precedent to a disbursement of a Building Loan contained in Schedule 4 and
Article 4 of this Agreement.
     (4) Administrative Agent’s obligation to make disbursements of the final
Building Loans to Lead Borrower for Tenant Improvement Work for any Approved
Lease is subject to the further condition precedent that all of the following
requirements shall have been completed to the reasonable satisfaction of
Administrative Agent:
     (a) Construction Completion has been achieved with respect to the
applicable Tenant Improvement Work free of mechanics’ liens unless such liens
shall be bonded or otherwise removed of record or the Title Company shall have
provided affirmative coverage in accordance with Schedule 4 — Part C;
     (b) Administrative Agent and the Construction Consultant shall have
received the following items in connection with each Building Loan:
     (i) copies of all final waivers of lien (or conditional lien waivers) and
sworn statements from contractors, subcontractors and material suppliers
relating to the applicable Tenant Improvement Work;
     (ii) a certificate from Borrower’s Architect, the tenant’s architect or
another architect satisfactory to Administrative Agent that (A) Construction
Completion has been achieved with respect to the applicable Tenant Improvement
Work in accordance with the applicable Tenant Improvement Plans therefor
previously approved by Administrative Agent and (B) the applicable Tenant
Improvement Work complies with all applicable building codes;
     (iii) copies of all applicable Government Approvals required by any
Governmental Authority for the occupancy and operation of the space covered by
the applicable Approved Lease;
     (iv) an estoppel certificate, in a form acceptable to Administrative Agent,
from the tenant under the applicable Approved Lease pursuant to which such
Tenant Improvement Work was constructed stating that such tenant accepts the
Tenant Improvement Work subject to Punch List Items (which, if incomplete on the
date of final disbursement for such Tenant Improvement Work, Administrative
Agent may hold back an amount equal to (x) 115% of the estimated cost of
completing such items from the final disbursement minus (y) any Retainage that
Administrative Agent is still holding with respect to the applicable Tenant
Improvement Work, such amount to be paid to Lead Borrower on the completion of
such items and the satisfaction of the requirements of

17



--------------------------------------------------------------------------------



 



Section 4.3 with respect to Retainage, which Borrower shall diligently
complete);
     (c) Administrative Agent shall have received written advice from the
Construction Consultant that the applicable Construction Completion has been
achieved with respect to Tenant Improvement Work in accordance with the Tenant
Improvement Plans previously approved by Administrative Agent; and
     (d) All of the applicable conditions precedent to any Building Loan under
Schedule 4 and Article 4 of this Agreement shall have been satisfied.
Section 4.6 Unsatisfactory Work.
     If the Construction Consultant or Administrative Agent shall reasonably
determine that a portion of the Construction Work for which Loans are sought is
Unsatisfactory Work, Administrative Agent shall be entitled to withhold from
such Loans amounts sufficient to pay for the Unsatisfactory Work and shall
advance only the balance of such Loan until such time as Unsatisfactory Work has
been corrected to the reasonable satisfaction of the Construction Consultant and
Administrative Agent.
Section 4.7 Direct Loan Advances by Administrative Agent.
     The Lenders shall, at the option of Administrative Agent, advance all or
any part of any particular Building Loan either (1) to Lead Borrower for
disbursement in accordance with a Request for Loan Advance, (2) during an Event
of Default, directly to the Construction Manager, a Major Contractor, other
contractor, subcontractor, material supplier or other party any costs payable to
such party, (3) during an Event of Default, at Borrower’s expense, to the Title
Company which shall pay said monies to the parties as so instructed by
Administrative Agent or (4) as contemplated by Section 1.01(b) of the Guaranty
of Completion (whether the applicable work is being performed by the Guarantor
or Administrative Agent). The execution of this Agreement by Borrower shall, and
hereby does, constitute an irrevocable authorization to the Lenders to make such
direct advances provided for in clauses (2), (3) and (4) above and no further
authorization from Borrower shall be necessary to warrant such direct advances,
and all such direct advances shall be secured by the Security Documents as fully
as if made directly to Borrower, regardless of the disposition thereof by any
party so paid. During an Event of Default, at Administrative Agent’s request,
any advance of Building Loan proceeds made by and through the Title Company may
be made pursuant to the provisions of a construction escrow agreement in the
form then in use by such company with such modifications thereto as are
reasonably required by Administrative Agent. Borrower agrees to join as a party
to such escrow agreement and to comply with the requirements set forth therein
(which shall be in addition to and not in substitution for the requirements
contained in this Agreement) and to pay the fees and expenses of the Title
Company charged in connection with the performance of its duties under such
construction escrow agreement.

18



--------------------------------------------------------------------------------



 



Section 4.8 No Waiver or Approval by Reason of Loan Advances.
     The making of any Building Loans by the Lenders shall not be deemed an
acceptance or approval by Administrative Agent or the Lenders (for the benefit
of Borrower or any third party) of the Construction Work or other work
theretofore done or constructed or to the Lenders’ obligations to make further
Building Loans, nor, in the event Borrower is unable to satisfy any condition,
shall any such failure to insist upon strict compliance have the effect of
precluding Administrative Agent or the Lenders from thereafter declaring such
inability to be an Event of Default as herein provided. Administrative Agent’s
and/or the Lenders’ waiver of, or failure to enforce, any conditions to or
requirements associated with any Building Loans in any one or more circumstances
shall not constitute or imply a waiver of such conditions or requirements in any
other circumstances.
Section 4.9 Construction Consultant.
     Administrative Agent (on behalf of the Lenders) reserves the right to
employ the Construction Consultant and any other consultants necessary, in
Administrative Agent’s reasonable judgment, to review Requests for Loan Advance
and inspect all construction and the periodic progress of the same, the
reasonable cost therefor to be borne by Borrower as a loan expense. Borrower
shall make available to Administrative Agent and the Construction Consultant on
reasonable notice during business hours, all documents and other information
(including, without limitation, receipts, invoices, lien waivers and other
supporting documentation to substantiate the costs to be paid with the proceeds
of any Request for Loan Advance) which any contractor or other Person entitled
to payment for Construction Work is required to deliver to Borrower and shall
use its commercially reasonable efforts to obtain any further documents or
information reasonably requested by Administrative Agent or the Construction
Consultant in connection with any Loan or the administration of this Agreement.
Borrower acknowledges and agrees that the Construction Consultant shall have no
responsibilities or duties to Borrower, and shall be employed solely for the
benefit of Administrative Agent and the Lenders. No default of Borrower will be
waived by an inspection by Administrative Agent or the Construction Consultant.
In no event will any inspection by Administrative Agent or the Construction
Consultant be a representation that there has been or will be compliance with
the Plans and Specifications or that the Construction Work is free from
defective materials or workmanship. Any and all provisions of this Agreement in
respect of the Construction Consultant shall be enforceable solely by, and at
the option of, Administrative Agent, and Borrower shall not be a third-party
beneficiary thereof. Any and all reports, advice or other information provided
by the Construction Consultant to Administrative Agent and/or the Lenders or
otherwise produced by or in the possession of the Construction Consultant shall
be confidential and Borrower shall have no right to obtain or review same.
Section 4.10 Authorization to Make Loan Advances to Cure Borrower’s Defaults.
     If an Event of Default shall occur, Administrative Agent (subject to the
provisions of Section 14.3 of the Project Loan Agreement) may (but shall not be
required to)

19



--------------------------------------------------------------------------------



 



perform any of such covenants and agreements with respect to which Borrower is
in Event of Default. Any amounts expended by Administrative Agent in so doing
and any amounts expended by Administrative Agent in connection therewith shall
constitute a Building Loan and be added to the outstanding principal balance of
the Building Loans, and the Lenders shall make the applicable Building Loans to
fund any such disbursements. The authorization hereby granted is irrevocable,
and no prior notice to or further direction or authorization from Borrower is
necessary for Administrative Agent to make such disbursements.
Section 4.11 Reserved.
Section 4.12 Administrative Agent’s Right to Make Loan Advances in Compliance
with the Guaranty of Completion.
     Any Building Loan proceeds disbursed by Administrative Agent as
contemplated by Section 1.01(b) of the Guaranty of Completion (whether the
applicable work is being performed by the Guarantor or Administrative Agent)
shall constitute a Building Loan and be added to the outstanding principal
balance of the Building Loans, and the Lenders shall make the applicable
Building Loans to fund any such disbursements. The authorization hereby granted
is irrevocable and no prior notice to or further direction or authorization from
Borrower is necessary for Administrative Agent to make such disbursements.
Section 4.13 No Third-Party Benefit.
     This Agreement is solely for the benefit of the Lenders, Administrative
Agent, lead Borrower and Borrower. All conditions of the obligations of the
Lenders to make advances hereunder are imposed solely and exclusively for the
benefit of the Lenders and may be freely waived or modified in whole or in part
by the Lenders at any time if in their sole discretion they deem it advisable to
do so, and no Person other than Lead Borrower or Borrower (provided, however,
that all conditions have been satisfied) shall have standing to require the
Lenders to make any Building Loan advances or shall be a beneficiary of this
Agreement or any advances to be made hereunder.
ARTICLE 5
ENVIRONMENTAL MATTERS
     Borrower hereby repeats and agrees to observe all representations,
warranties and covenants contained in Article 5 of the Project Loan Agreement
with the same force and effect as if set forth herein in their entirety.

20



--------------------------------------------------------------------------------



 



ARTICLE 6
LEASING MATTERS
     Borrower hereby repeats and agrees to observe all covenants contained in
Article 6 of the Project Loan Agreement with the same force and effect as if set
forth herein in their entirety.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
     Borrower hereby reaffirms and ratifies the representations and warranties
set forth in Article 7 of the Project Loan Agreement and elsewhere in the
Project Loan Agreement with the same force and effect as if set forth herein in
their entirety. In addition, Borrower hereby represents and warrants to
Administrative Agent and the Lenders that:
Section 7.1 Cost of Improvement.
     Each item included in the Budget is included within the definition of Cost
of Improvement. A true statement under oath, verified by Borrower, in full
compliance with Section 22 of the Lien Law is attached hereto as Exhibit B.
Section 7.2 Design Professionals’ Certificates.
     To Borrower’s best knowledge, the certifications set forth in the
certificates of the Design Professionals which Borrower has furnished in
accordance with Schedule 4— Part A, paragraph 25 and Part C, paragraph 1(e)
hereof are true and correct.
Section 7.3 Tenant Improvement Work.
     Schedule 7.3 attached hereto sets forth a true and complete summary of all
Tenant Improvement Work currently provided for in the Leases; provided that
Schedule 7.3 shall be subject to update as Approved Leases are executed or
amended in accordance herewith.
ARTICLE 8
FINANCIAL REPORTING
     Borrower hereby reaffirms and ratifies the representations and warranties
set forth in Article 8 of the Project Loan Agreement and elsewhere in the
Project Loan Agreement with the same force and effect as if set forth herein in
their entirety.

21



--------------------------------------------------------------------------------



 



ARTICLE 9
COVENANTS
     Borrower hereby repeats and agrees to observe all covenants contained in
Article 9 of the Project Loan Agreement with the same force and effect as if set
forth herein in their entirety. In addition, Borrower covenants and agrees with
the Lenders and Administrative Agent that, so long as any Commitment or Loan is
outstanding and until payment in full of all amounts payable by the Borrower
hereunder:
Section 9.1 Payment for Labor and Materials.
     Borrower shall promptly pay when due all invoices and costs for labor,
materials, and specifically fabricated materials incurred in connection with the
Project and never permit to exist beyond the due date thereof in respect of the
Project or any part thereof any Lien, even though inferior to the Liens of the
Loan Documents. Borrower may contest the validity or amount of such invoices and
Liens so long as (1) Lead Borrower notifies Administrative Agent that it intends
to contest such claim or demand, (2) Borrower provides Administrative Agent with
an indemnity, bond or other security reasonably satisfactory to Administrative
Agent (including an endorsement to Administrative Agent’s title insurance policy
insuring against such claim or demand) assuring the discharge of Borrower’s
obligations for such claims and demands, including interest and penalties, and
(3) Borrower is diligently contesting the same by appropriate legal proceedings
in good faith and at its own expense and concludes such contest prior to the
date on which the Project could be sold, forfeited, terminated, cancelled or
lost for non payment, (4) such proceeding shall not subject Borrower,
Administrative Agent or any Lender to criminal or civil liability (other than
civil liability as to which adequate security has been provided pursuant to
clause (2) above), and (5) Borrower shall promptly upon final determination
thereof make payment in accordance with such determination.
Section 9.2 Inspection.
     Borrower shall permit representatives of Administrative Agent, the
Construction Consultant and the Lenders, at reasonable times and on reasonable
advance notice, to examine its books of record and account, to make copies and
abstracts therefrom, and to discuss its affairs, finances and accounts with its
principal officers, engineers and independent accountants (and by this provision
Borrower authorizes said accountants to discuss with such Persons such affairs,
finances and accounts, but after prior notice to Borrower of such discussions).
Without limiting the foregoing, representatives of the Construction Consultant,
Administrative Agent and the Lenders shall have the right at reasonable times
and on reasonable advance notice to (a) inspect the Project and all materials to
be used in connection with the construction of the Improvements from time to
time and to witness the construction thereof, (b) to conduct such environmental
and engineering inspections and studies as Administrative Agent may require,
provided that a maximum of one (1) such inspection or study may be conducted in
any twelve month period unless (i) an Event of Default has occurred, or
(ii) Administrative Agent has a

22



--------------------------------------------------------------------------------



 



reasonable suspicion of Hazardous Materials or other condition at or near the
Project that would warrant such an inspection or study, (c) to examine all
detailed plans and shop drawings in connection with the construction of the
Improvements and (d) meet with the representatives of the Design Professionals,
the Construction Manager and the Major Contractors to discuss the status and
issues relating to the construction of the Improvements (and by this provision
Borrower authorizes Borrower’s Architect, the Construction Manager and the Major
Contractors to cooperate and discuss with such Persons such construction
matters, but after reasonable prior notice to Borrower of such discussions).
Borrower shall at all times cause a complete set of the original plans (and all
supplements thereto) relating to the construction of the Project to be
maintained at the Project or construction office and available for inspection by
such representatives.
Section 9.3 Project Construction and Completion.
     (1) Borrower shall construct the Construction Work in a good and
workmanlike manner in accordance with generally accepted engineering and
construction practice, and in material conformance with the recommendations set
forth in each soils report, seismic report, geotechnical report and other
engineering reports submitted to Administrative Agent and accepted by it
pursuant to Schedule 4, the Plans and Specifications, the applicable Tenant
Improvement Plans, the Construction Schedule and Applicable Law.
     (2) Borrower shall timely commence the Construction Work for the
Improvements on or prior to February 16, 2007, and shall cause Construction
Completion by the Completion Date (other than Punch List Items which shall be
completed by Borrower with diligence following the Completion Date, and Tenant
Improvement Work which shall be timely completed by Borrower in accordance with
the applicable Approved Lease).
     (3) Construction Completion shall have occurred by the Completion Date.
     (4) Borrower shall not commence construction of any Construction Work, or
any particular component thereof, nor permit any tenant so to do, until Borrower
or any such tenant has obtained all Government Approvals required under
Applicable Law for the commencement of construction of such Construction Work or
such component thereof, as the case may be.
     (5) Once begun, Borrower shall cause the construction of the Construction
Work to be prosecuted with diligence in accordance with the Construction
Schedule, subject to Unavoidable Delay.
     (6) Lead Borrower shall deliver to Administrative Agent, on demand, copies
of all contracts, bills of sale, statements, receipted vouchers and agreements
under which Borrower claims title to any materials, fixtures or articles
incorporated in the Improvements.
     (7) Borrower shall, upon demand of Administrative Agent based upon the
advice of the Construction Consultant, correct any Unsatisfactory Work; and the
advance

23



--------------------------------------------------------------------------------



 



of any proceeds of any Loan shall not constitute a waiver of Administrative
Agent’s right to require compliance with this covenant with respect to any such
Unsatisfactory Work. None of Administrative Agent, the Lenders or the
Construction Consultant shall have any affirmative duty to Borrower or any third
party to inspect for Unsatisfactory Work or other defects or to call them to the
attention of Borrower or anyone else.
     (8) Borrower shall (and shall cause each Affiliate of Borrower party
thereto to):
     (a) perform and observe in all material respects all of its covenants and
agreements contained in the Construction Management Agreement, each Major
Contract, each other Project Document and each Government Approval to which it
is a party or by which the Project or any portion thereof is bound;
     (b) take all reasonable and necessary action to prevent the termination, in
accordance with the terms thereof or otherwise, of the Construction Management
Agreement, any Major Contract, any other material Project Document and any
Government Approval;
     (c) enforce in accordance with its terms each material covenant or
obligation set forth in the Construction Management Agreement, each Major
Contract, each other Project Document and each Government Approval;
     (d) cause Lead Borrower to promptly give Administrative Agent copies of any
default or violation or other material notices given by or on behalf of Borrower
received by or on behalf of Borrower from any other Person under the
Construction Management Agreement, any Major Contract, any other material
Project Document or any Government Approval;
     (e) promptly replace, unless it is commercially reasonable not to do so,
any defaulting contractor, subcontractor, material supplier or surety, and Lead
Borrower shall promptly deliver all required information and documents to
Administrative Agent regarding each replacement contractor, subcontractor,
material supplier or surety;
     (f) if Administrative Agent in its reasonable judgment determines that one
or more elements of the Construction Work will not be completed according to the
Construction Schedule, or that the Project Completion Work will not be completed
by the Completion Date, reschedule the work of construction to permit timely
completion. Within fifteen (15) days after receiving such a request from
Administrative Agent, Lead Borrower shall deliver to Administrative Agent a
revised Construction Schedule showing timely completion of such work; and
     (g) take all such commercially reasonable action to achieve the purposes
described in clauses (a), (b), (c), (d), (e) and (f) of this Section 9.3(7) as
may from time to time be reasonably requested by Administrative Agent.

24



--------------------------------------------------------------------------------



 



     (9) Lead Borrower shall deliver to Administrative Agent and the
Construction Consultant copies of all Major Contracts for Administrative Agent’s
reasonable approval and all other Minor Contracts for informational purposes
entered into for the construction of the Improvements. Within twenty (20) days
after receiving a request from Administrative Agent, except to the extent
previously delivered, Lead Borrower shall deliver to Administrative Agent any
and all of the following information and documents that Administrative Agent may
specify, all in forms reasonably acceptable to Administrative Agent: (a) a
current, complete and correct list showing the name and address of each
contractor, subcontractor and material supplier engaged in connection with the
construction of the Improvements, and the total dollar amount of each contract
and subcontract (including any changes) together with the amounts paid through
the date of the list; (b) true and correct copies of the most current versions
of all executed contracts and Contracts identified in the list described in
clause (a) above, including any changes; (c) a construction progress schedule
and updated Permitting Schedule showing the progress of construction and the
projected sequencing and completion times for uncompleted work and for obtaining
any outstanding Government Approvals, all as of the date of the schedule; and
(d) any update to any item described above, which Lead Borrower has previously
delivered to Administrative Agent. After the occurrence of an Event of Default,
Borrower expressly authorizes Administrative Agent to contact Borrower’s
Architect, each Construction Manager, any consulting engineer(s) or any
contractor, subcontractor, material supplier, surety or Governmental Authority
to verify any information disclosed in accordance with this Section.
     (10) Administrative Agent may (and if requested by the Majority Lenders,
shall) commission an Appraisal (a) upon the satisfaction of the Project Work
Substantial Completion Conditions with respect to the Improvements and (b) at
any other time if required by Applicable Law or accounting policy. Such
Appraisal shall be completed at Borrower’s expense and shall be prepared by an
appraiser satisfactory to Administrative Agent.
Section 9.4 Proceedings to Enjoin or Prevent Construction.
     If any proceedings are filed seeking to enjoin or otherwise prevent or
declare invalid or unlawful all or any part of the Construction Work, Borrower,
at its sole cost and expense, will cause such proceedings to be contested in a
commercially reasonable manner, and in the event of an adverse ruling or
decision, if commercially reasonable, prosecute all allowable appeals therefrom,
and will, without limiting the generality of the foregoing, resist the entry or
seek the stay of any temporary or permanent injunction that may be entered, and
use its best efforts to bring about a favorable and speedy disposition of all
such proceedings.
Section 9.5 Agent’s, Lenders’ and Construction Consultant’s Actions for their
Own Protection Only.
     The authority herein conferred upon Administrative Agent, the Lenders
and/or the Construction Consultant and any action taken by the same, in making
inspections, procuring sworn statements and waivers of lien, approving contracts
and Contracts and

25



--------------------------------------------------------------------------------



 



approving Plans and Specifications will be taken by such party for its or their
own protection only, and none of Administrative Agent, the Lenders or the
Construction Consultant shall be deemed to have assumed any responsibility to
Borrower or any other party with respect to any such action herein authorized or
taken by Administrative Agent, the Lenders or the Construction Consultant or
with respect to the Construction Work, performance of contracts or Contracts by
any contractors or subcontractors, or prevention of claims for mechanics’ liens.
Any review, investigation or inspection conducted by Administrative Agent, the
Lenders, the Construction Consultant or any other architectural or engineering
consultants retained by Administrative Agent in order to verify independently
Borrower’s satisfaction of any conditions precedent to advances under this
Agreement, Borrower’s performance of any of the covenants, agreements and
obligations of Borrower under this Agreement, or the validity of any
representations and warranties made by Borrower hereunder (regardless of whether
or not the party conducting such review, investigation or inspection should have
discovered that any of such conditions precedent were not satisfied or that any
such covenants, agreements or obligations were not performed or that any such
representations or warranties were not true), shall not affect (or constitute a
waiver by Administrative Agent or the Lenders of) (a) any of Borrower’s
representations, warranties or obligations under this Agreement or
Administrative Agent’s and the Lenders’ reliance thereon or right to require the
performance thereof or (b) Administrative Agent’s or the Lenders’ reliance upon
any certifications of Borrower or the Design Professionals required under this
Agreement or any other facts, information or reports furnished to Administrative
Agent and/or the Lenders by Borrower hereunder.
Section 9.6 Sign and Publicity.
     If Administrative Agent requests, Borrower shall, to the extent permitted
by Applicable Law, erect a sign reasonably approved by Administrative Agent on
the Project in a conspicuous location indicating that the financing for the
Project has been provided by the Lenders and that Eurohypo is Administrative
Agent for the Lenders. Borrower shall include in any public announcement or
media release concerning the general development of the Project a statement that
the Lenders have provided the financing for the Project and that Eurohypo is
Administrative Agent for the Lenders.
Section 9.7 Amendment of Project Documents and Government Approvals; Change
Orders.
     (1) Borrower shall not, without Administrative Agent’s reasonable prior
consent:
     (a) take any action to cancel or terminate any material right under the
Construction Management Agreement, any Major Contract, any other Project
Document or any Government Approval to which it is a party;
     (b) sell, assign, pledge, transfer, mortgage, hypothecate or otherwise
dispose of (by operation of law or otherwise) or encumber any part of its
interest

26



--------------------------------------------------------------------------------



 



in the Construction Management Agreement, any Major Contract, any other Project
Document or any Government Approval;
     (c) except in accordance with prudent construction practice, waive any
material default under or breach of any material provisions of the Construction
Management Agreement, any Major Contract, any other Project Document or any
Government Approval, or waive, forgive, release or fail to enforce any material
right, interest or entitlement, howsoever arising, under or in respect of any of
the foregoing, or vary or agree to the variation in any material way of any of
the foregoing or of the performance of any other Person or Governmental
Authority thereunder;
     (d) amend or modify any material provision of, or give any consent under,
the Construction Management Agreement, any Major Contract, any other Project
Document or any Government Approval (including, without limitation, the Plans
and Specifications or the Construction Schedule), including, without limitation,
any amendment or modification which, subject to Borrower’s right to make Change
Orders pursuant to the provisions of subsection (2) below, would increase or
change the Budget or any Budget Line Item; or which might adversely affect the
value of the security for the Loans; or which, regardless of cost, is a material
change in structure, design or function; or which might delay completion of any
element of the Construction Work beyond the time allotted for it in the
Completion Schedule, or satisfaction of the Project Work Substantial Completion
Conditions for the Project Completion Work beyond the applicable Completion Date
therefor;
     (e) petition, request or take any other legal or administrative action that
seeks, or may reasonably be expected, to rescind, terminate or suspend the
Construction Management Agreement, any Major Contract, any other Project
Document or any Government Approval or amend or modify all or any material part
thereof; or
     (f) enter into, or permit the Construction Manager to enter into, any new
Major Contract (which consent shall be conditioned upon the delivery by the
Major Contractor thereunder of a Consent and Agreement).
     (2) Borrower shall obtain Administrative Agent’s and the Construction
Consultant’s reasonable approval for any Change Order that exceeds $500,000 with
respect to any single change or related group or series of changes. At such time
as all Change Orders in the aggregate have exceeded $3,000,000, Borrower shall
obtain Administrative Agent’s and the Construction Consultant’s reasonable
approval for all subsequent Change Orders.
     (3) Subject to the provisions of this Section 9.7, Lead Borrower shall from
time to time promptly deliver to Administrative Agent and the Construction
Consultant all Change Orders, pending or executed, along with evidence that all
Government Approvals relating thereto have been obtained, together with any
documents related

27



--------------------------------------------------------------------------------



 



thereto, and a written description of the proposed change and related working
drawings, a written estimate of the cost of the proposed change and the time
necessary to complete it and a written explanation of the reasons therefor.
Section 9.8 Lien Law.
     Borrower, in compliance with Section 13 of the Lien Law covenants that it
shall receive and hold the advances of the Building Loans hereunder and the
right to receive the same as a trust fund for the purpose of first paying the
“cost of the improvement”, as such quoted term is defined in the Lien Law,
before using any part thereof for any other purpose.
Section 9.9 Reimbursement of Expenses.
     Borrower shall pay or reimburse Administrative Agent and/or the Lenders on
demand of the applicable party to the extent provided in Section 9.28 of the
Project Loan Agreement, which section is hereby incorporated herein by
reference, all of which shall constitute part of the Loans and shall be secured
by the Loan Documents.
ARTICLE 10
EVENTS OF DEFAULT
     Each of the following shall constitute an Event of Default under the Loans:
Section 10.1 Project Loan Agreement.
     An Event of Default shall occur under the Project Loan Agreement.
Section 10.2 Access to Project.
     If (a) Administrative Agent or any of the Lenders, or its representatives
or the Construction Consultant is not permitted, at all reasonable times, to
enter upon the Project, inspect the Improvements and the construction thereof
and all materials, fixtures and articles used or to be used in connection
therewith, and to examine all detailed plans, shop drawings and specifications
which relate to the Improvements, or (b) Lead Borrower, the Construction Manager
or a Major Contractor shall fail to furnish to Administrative Agent, the
Construction Consultant or their authorized representatives, within a reasonable
period of time after requested, copies of such plans, drawings and
specifications, or copies of any invoices, Contracts, or bills of sale relating
to the construction or equipping of the Improvements, and, in any of the
foregoing cases such default remains uncured for a period of ten (10) days after
notice thereof from Administrative Agent to Lead Borrower; provided, however,
that if such default is caused as a result of the Construction Manager or a
Major Contractor, such ten (10) day period shall be extended so long as Lead
Borrower is diligently pursuing its rights and remedies to cause compliance by
the Construction Manager or such Major Contractor.

28



--------------------------------------------------------------------------------



 



Section 10.3 Termination/Bankruptcy of Construction Manager or a Major
Contractor.
     If for any reason the Construction Management Agreement or any Major
Contract is terminated or if the Construction Manager or a Major Contractor
becomes the subject of a bankruptcy proceeding, and Borrower does not promptly
(but in no event later than thirty (30) days after any such termination or
bankruptcy) replace such Construction Management Agreement or Major Contract
with a substitute construction management agreement or Major Contract, as the
case may be, in each case reasonably acceptable to Administrative Agent and from
a new construction manager or contractor, as the case may be, reasonably
approved by Administrative Agent.
Section 10.4 Unsatisfactory Work.
     Borrower shall fail to cause any Unsatisfactory Work to be corrected to the
reasonable satisfaction of Administrative Agent and the Construction Consultant
within ten (10) Business Days after notice of such disapproval; provided,
however, that if such Unsatisfactory Work cannot reasonably be corrected within
such ten (10) day period, then so long as Borrower shall have commenced to cause
the correction of such Unsatisfactory Work within such ten (10) day period and
thereafter diligently and expeditiously proceeds to cause the correction of the
same, such ten (10) day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cause the correction
of such Unsatisfactory Work prior to the Completion Date.
Section 10.5 Construction Work.
     The Construction Work (a) is not completed on or before the Completion
Date, or (b) shall, at any time, be abandoned for more than ten (10) Business
Days, or discontinued for more than fifteen (15) Business days, or a delay in
the Construction Work shall occur so that the same cannot, in Construction
Consultant’s sole judgment, be completed on or before the Completion Date.
ARTICLE 11
REMEDIES
     Upon the occurrence of any Event of Default, Administrative Agent may
(subject to, and in accordance with, the provisions of Section 14.3 of the
Project Loan Agreement) and, upon request of the Majority Lenders shall, by
written notice to Lead Borrower, pursue any one or more of the remedies set
forth in the Project Loan Agreement or the other Loan Documents, concurrently or
successively, it being the intent hereof that none of such remedies shall be to
the exclusion of any other.
     WHETHER OR NOT ADMINISTRATIVE AGENT OR THE LENDERS ELECT TO EMPLOY ANY OR
ALL OF THE REMEDIES AVAILABLE TO IT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
NEITHER ADMINISTRATIVE AGENT NOR ANY OF THE LENDERS SHALL BE LIABLE FOR THE

29



--------------------------------------------------------------------------------



 



CONSTRUCTION OF OR FAILURE TO CONSTRUCT, COMPLETE OR PROTECT THE IMPROVEMENTS OR
FOR PAYMENT OF ANY EXPENSES INCURRED IN CONNECTION WITH THE EXERCISE OF ANY
REMEDY AVAILABLE TO ADMINISTRATIVE AGENT OR THE LENDERS OR FOR THE CONSTRUCTION
OR COMPLETION OF THE IMPROVEMENTS OR FOR THE PERFORMANCE OR NON-PERFORMANCE OF
ANY OTHER OBLIGATION OF BORROWER.
ARTICLE 12
MISCELLANEOUS
Section 12.1 Notices.
     Any notice required or permitted to be given under this Agreement shall be
in writing and either shall be (a) mailed by certified mail, postage prepaid,
return receipt requested, (b) sent by overnight air courier service,
(c) personally delivered to a representative of the receiving party, or (d) sent
by telecopy (provided an identical notice is also sent simultaneously by mail,
overnight courier, or personal delivery as otherwise provided in this
Section 12.1) to the intended recipient at the “Address for Notices” specified
below its name on the signature pages hereof. Any communication so addressed and
mailed shall be deemed to be given on the earliest of (1) when actually
delivered, (2) on the first Business Day after deposit with an overnight air
courier service, or (3) on the third Business Day after deposit in the United
States mail, postage prepaid, in each case to the address of the intended
addressee, and any communication so delivered in person shall be deemed to be
given when receipted for by, or actually received by Administrative Agent, a
Lender, Lead Borrower or Borrower, as the case may be. If given by telecopy, a
notice shall be deemed given and received when the telecopy is transmitted to
the party’s telecopy number specified above, and confirmation of complete
receipt is received by the transmitting party during normal business hours or on
the next Business Day if not confirmed during normal business hours, and an
identical notice is also sent simultaneously by mail, overnight courier, or
personal delivery as otherwise provided in this Section 12.1. Any party may
designate a change of address by written notice to each other party by giving at
least ten (10) days’ prior written notice of such change of address.
Section 12.2 Amendments, Waivers, Etc.
     Any provision of this Agreement may be amended, modified supplemented or
waived only in accordance with Section 12.2 of the Project Loan Agreement.
Section 12.3 Compliance with Usury Laws.
     This Agreement shall be subject to the provisions of Section 12.3 of the
Project Loan Agreement with respect to usury laws, which section is hereby
incorporated herein by reference.

30



--------------------------------------------------------------------------------



 



Section 12.4 Invalid Provisions.
     If any provision of any Loan Document is held to be illegal, invalid or
unenforceable, such provision shall be fully severable; the Loan Documents shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part thereof; the remaining provisions thereof shall
remain in full effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance therefrom; and in lieu of such
illegal, invalid or unenforceable provision there shall be added automatically
as a part of such Loan Document a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible to be legal, valid and
enforceable.
Section 12.5 Approvals; Third Parties; Conditions.
     All approval rights retained or exercised by Administrative Agent and the
Lenders with respect to leases, contracts, plans, studies and other matters are
solely to facilitate the Lenders’ credit underwriting, and shall not be deemed
or construed as a determination that the Lenders have passed on the adequacy
thereof for any other purpose and may not be relied upon by Borrower or any
other Person. This Agreement is for the sole and exclusive use of Administrative
Agent, the Lenders, the Lead Borrower and Borrower and may not be enforced, nor
relied upon, by any Person other than Administrative Agent, the Lenders, the
Lead Borrower and Borrower. All conditions of the obligations of Administrative
Agent and the Lenders hereunder, including the obligation to make advances, are
imposed solely and exclusively for the benefit of Administrative Agent and the
Lenders, their successors and assigns, and no other Person shall have standing
to require satisfaction of such conditions or be entitled to assume that the
Lenders will refuse to make advances in the absence of strict compliance with
any or all of such conditions, and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by Administrative Agent and the
Lenders at any time in their sole discretion.
Section 12.6 Lenders and Administrative Agent Not in Control; No Partnership.
     None of the covenants or other provisions contained in this Agreement
shall, or shall be deemed to, give Administrative Agent or any Lender the right
or power to exercise control over the affairs or management of Borrower, the
powers of Administrative Agent and the Lenders being limited to the rights to
exercise the remedies referred to in the Loan Documents. The relationship
between Borrower and the Lenders is, and at all times shall remain, solely that
of debtor and creditor. No covenant or provision of the Loan Documents is
intended, nor shall it be deemed or construed, to create a partnership, joint
venture, agency or common interest in profits or income between Administrative
Agent, the Lenders and Borrower. Administrative Agent and the Lenders neither
undertake nor assume any responsibility or duty to Borrower or to any other
person with respect to the Loans, the Project or the other collateral for the
Loans, except as expressly provided in the Loan Documents. Notwithstanding any
other provision of the Loan Documents: (1) neither Administrative Agent nor any
Lender is, nor shall be construed as, a partner, joint venturer, alter ego,
manager, controlling person

31



--------------------------------------------------------------------------------



 



or other business associate or participant of any kind of Borrower or any
Borrower Party or any of their respective stockholders, members, or partners,
and neither Administrative Agent nor any Lender intends to ever assume such
status; (2) no Lender or Administrative Agent shall in any event be liable for
any Debts, expenses or losses incurred or sustained by Borrower or any Borrower
Party; and (3) no Lender or Administrative Agent shall be deemed responsible for
or a participant in any acts, omissions or decisions of Borrower or any Borrower
Party or any of their respective stockholders, members, or partners.
Administrative Agent, the Lenders, Lead Borrower and Borrower disclaim any
intention to create any partnership, joint venture, agency or common interest in
profits or income between Administrative Agent, the Lenders, Lead Borrower and
Borrower, or to create any equity in the Project or any other collateral for the
Loan in Administrative Agent or any Lender, or any sharing of liabilities,
losses, costs or expenses.
Section 12.7 Time of the Essence.
     Time is of the essence with respect to this Agreement.
Section 12.8 Successors and Assigns.
     Subject to the provisions of Sections 9.1 and 12.23 of the Project Loan
Agreement, this Agreement shall be binding upon and inure to the benefit of
Administrative Agent, the Lenders, Lead Borrower and Borrower and the respective
successors and permitted assigns.
Section 12.9 Renewal, Extension or Rearrangement.
     All provisions of the Loan Documents shall apply with equal effect to each
and all promissory notes and amendments thereof hereinafter executed which in
whole or in part represent a renewal, extension, increase or rearrangement of
the Loans.
Section 12.10 Waivers.
     No course of dealing on the part of Administrative Agent or any Lender,
their officers, employees, consultants or agents, nor any failure or delay by
Administrative Agent or any Lender with respect to exercising any right, power
or privilege of Administrative Agent or any Lender under any of the Loan
Documents, shall operate as a waiver thereof.
Section 12.11 Cumulative Rights.
     Rights and remedies of Administrative Agent and the Lenders under the Loan
Documents shall be cumulative, and the exercise or partial exercise of any such
right or remedy shall not preclude the exercise of any other right or remedy.

32



--------------------------------------------------------------------------------



 



Section 12.12 Singular and Plural.
     Words used in this Agreement and the other Loan Documents in the singular,
where the context so permits, shall be deemed to include the plural and vice
versa. The definitions of words in the singular in this Agreement and the other
Loan Documents shall apply to such words when used in the plural where the
context so permits and vice versa.
Section 12.13 Phrases.
     When used in this Agreement and the other Loan Documents, the phrase
“including” shall mean “including, but not limited to,” the phrases
“satisfactory to any Lender” or “satisfactory to Administrative Agent” shall
mean in form and substance satisfactory to such Lender or Administrative Agent,
as the case may be, in all respects, the phrases “with Lender’s consent,” “with
Lender’s approval,” “with Administrative Agent’s consent” or “with
Administrative Agent’s approval” shall mean such consent or approval at Lender’s
or Administrative Agent’s, as the case may be, sole and absolute discretion;
phrases referring to determinations or approvals to be made “in the discretion”
of Administrative Agent or any Lender shall mean such determination or approval
in the sole and absolute discretion of Administrative Agent or such Lender, and
the phrases “acceptable to Lender” or “acceptable to Administrative Agent” shall
mean acceptable to Lender or Administrative Agent, as the case may be, at such
party’s sole and absolute discretion.”
Section 12.14 Exhibits and Schedules.
     The exhibits and schedules attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein.
Section 12.15 Titles of Articles, Sections and Subsections.
     All titles or headings to articles, sections, subsections or other
divisions of this Agreement and the other Loan Documents or the exhibits hereto
and thereto are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such articles, sections, subsections or other divisions, such other content
being controlling as to the agreement between the parties hereto.
Section 12.16 Promotional Material.
     Borrower authorizes Administrative Agent and each of the Lenders to issue
press releases, advertisements and other promotional materials in connection
with Administrative Agent’s or such Lender’s own promotional and marketing
activities, and describing the Loans in general terms or in detail and
Administrative Agent’s or such Lender’s participation in the Loans. All
references to Administrative Agent or any Lender contained in any press release,
advertisement or promotional material issued by Borrower shall be approved in
writing by Administrative Agent and such Lender in advance of issuance.

33



--------------------------------------------------------------------------------



 



Section 12.17 Survival.
     All of the representations, warranties, covenants, and indemnities of
Borrower hereunder (including environmental matters under Article 5 of the
Project Loan Agreement, the obligations under Sections 2.7(1), 2.7(5) and 2.7(6)
of the Project Loan Agreement), and under the indemnification provisions of the
other Loan Documents shall survive (a) the repayment in full of the Loans and
the release of the Liens evidencing or securing the Loans, (b) the transfer (by
sale, foreclosure, conveyance in lieu of foreclosure or otherwise) of any or all
right, title and interest in and to the Project to any party, whether or not an
Affiliate of Borrower and (c) in the case of any Lender that may assign any
interest in its Commitment or Loans hereunder in accordance with the terms of
this Agreement, the making of such assignment, notwithstanding that such
assigning Lender may cease to be a “Lender” hereunder.
Section 12.18 WAIVER OF JURY TRIAL.
     BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY OR ANY
EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS OR IN
ANY WAY RELATING TO THE LOANS OR THE PROJECT (INCLUDING, WITHOUT LIMITATION, ANY
ACTION TO RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING
THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).
THIS WAIVER IS A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND EACH LENDER TO
ENTER THIS AGREEMENT.
Section 12.19 Remedies of Borrower.
     It is expressly understood and agreed that, notwithstanding any Applicable
Law or any provision of this Agreement or the other Loan Documents to the
contrary, the liability of Administrative Agent and each Lender (including their
respective successors and assigns) and any recourse of Borrower against
Administrative Agent and each Lender shall be limited solely and exclusively to
their respective interests in the Loans and/or Commitments or the Project.
Without limiting the foregoing, in the event that a claim or adjudication is
made that Administrative Agent, any of the Lenders, or their agents, acted
unreasonably or unreasonably delayed acting in any case where by Applicable Law
or under this Agreement or the other Loan Documents, Administrative Agent, any
Lender or any such agent, as the case may be, has an obligation to act
reasonably or promptly, or otherwise violated this Agreement or the Loan
Documents, Borrower agrees that none of Administrative Agent, the Lenders or
their agents shall be liable for any incidental, indirect, special, punitive,
consequential or speculative damages or losses resulting from

34



--------------------------------------------------------------------------------



 



such failure to act reasonably or promptly in accordance with this Agreement or
the other Loan Documents.
Section 12.20 Governing Law.
     This Agreement, the notes and the other Loan Documents shall be governed
by, and construed in accordance with the law of the State of New York, except to
the extent otherwise specified in any of the Loan Documents. The provisions of
Section 12.20 of the Project Loan Agreement with respect to submission to
jurisdiction are hereby incorporated by reference and shall be applicable to
this Agreement.
Section 12.21 Entire Agreement.
     This Agreement and the other Loan Documents embody the entire agreement and
understanding between Administrative Agent, the Lenders and Borrower and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. If any conflict or inconsistency exists between the Commitment Letter
and this Agreement or any of the other Loan Documents, the terms of this
Agreement shall control.
Section 12.22 Counterparts.
     This Agreement may be executed in multiple counterparts, each of which
shall constitute an original, but all of which shall constitute one document.
Section 12.23 Assignments and Participations by the Lenders.
     Each Lender may only assign any of its Loans, its Notes and its Commitment
and sell interests in the Loans to Participants in accordance with Section 12.23
of the Project Loan Agreement, which section is hereby incorporated herein by
reference.
Section 12.24 Brokers.
     This Agreement shall be subject to the provisions of Section 12.24 of the
Project Loan Agreement, which section is hereby incorporated herein by
reference.
Section 12.25 Right of Set-off.
     Upon the occurrence and during the continuance of any Event of Default,
each of the Lenders shall have the right of set-off as provided in Section 12.25
of the Project Loan Agreement, which section is hereby incorporated here by
reference.

35



--------------------------------------------------------------------------------



 



Section 12.26 Limitation on Liability of Administrative Agent’s and the Lenders’
Officers, Employees, etc.
     Any obligation or liability whatsoever of Administrative Agent or any
Lender which may arise at any time under this Agreement or any other Loan
Document shall be satisfied, if at all, out of Administrative Agent’s or such
Lender’s respective assets only. No such obligation or liability shall be
personally binding upon, nor shall resort for the enforcement thereof be had to,
the property of any of Administrative Agent’s or any Lender’s shareholders,
directors, officers, employees or agents, regardless of whether such obligation
or liability is in the nature of contract, tort or otherwise.
Section 12.27 Cooperation with Syndication.
     This Agreement shall be subject to the provisions of Section 12.27 of the
Project Loan Agreement with respect to usury laws, which section is hereby
incorporated herein by reference.
Section 12.28 Severance of Loan.
     This Agreement shall be subject to the provisions of Section 12.28 of the
Project Loan Agreement with respect to usury laws, which section is hereby
incorporated herein by reference.
Section 12.29 Confidentiality.
     This Agreement shall be subject to the provisions of Section 12.29 of the
Project Loan Agreement with respect to usury laws, which section is hereby
incorporated herein by reference.
ARTICLE 13
RECOURSE LIABILITY
Section 13.1 Recourse Liability.
     This Agreement shall be subject to the provisions of Article 13 of the
Project Loan Agreement, which section is hereby incorporated herein by
reference.
ARTICLE 14
ADMINISTRATIVE AGENT
Section 14.1 Appointment, Powers and Immunities.
     The provisions of Article 14 of the Project Loan Agreement are hereby
incorporated by reference, including, without limitation, Administrative Agent’s
powers and immunities, reliance, obligations with respect to Defaults, rights as
a Lender, right to

36



--------------------------------------------------------------------------------



 



indemnification by the Lenders, non-reliance by the Lenders, failure to act,
resignation, authorization and remedies with respect to Defaulting Lenders.
ARTICLE 15
CASH MANAGEMENT
Section 15.1 Cash Management.
     This Agreement shall be subject to the provisions of Article 15 of the
Project Loan Agreement, which article is hereby incorporated herein by
reference.
ARTICLE 16
CONTROLLED ACCOUNTS
Section 16.1 Controlled Accounts.
     This Agreement shall be subject to the provisions of Article 15, which
article is hereby incorporated herein by reference.
[Signature Pages Follow]

37



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first written above.

          BORROWER: ACADIA-PA EAST FORDHAM
ACQUISITIONS, LLC,
a Delaware limited liability company
      By:           Name:   Robert Masters        Title:   Senior Vice
President        Address for Notices:

c/o Acadia Realty Trust
1311 Mamaroneck Avenue,
Suite 260
White Plains, NY 10605
Attention: Robert Masters
Telecopier No.: 914-428-3646


FORDHAM PLACE OFFICE, LLC,
a Delaware limited liability company
      By:           Name:   Robert Masters        Title:   Senior Vice
President        Address for Notices:

c/o Acadia Realty Trust
1311 Mamaroneck Avenue,
Suite 260
White Plains, NY 10605
Attention: Robert Masters
Telecopier No.: 914-428-3646    

38



--------------------------------------------------------------------------------



 



         

          LENDER:  EUROHYPO AG, NEW YORK BRANCH,
as Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:           Address for Notices to Eurohypo
AG, New York Branch:

Eurohypo AG, New York Branch
1114 Avenue of the Americas,
29th Floor
New York, New York 10036
Attention: Legal Director
Telecopier No.: 866 267 7680

With copies to:

Eurohypo AG, New York Branch
1114 Avenue of the Americas,
29th Floor
New York, New York 10036
Attention: Head of Portfolio
Operations
Telecopier No.: 866 267 7680


— and —


Riemer & Braunstein LLP
Times Square Tower, Suite 2506
Seven Times Square
New York, New York 10036
Attention: Steven J. Weinstein, Esq.
Telecopier No.: (617) 692-3503          

39



--------------------------------------------------------------------------------



 



         

          ADMINISTRATIVE AGENT:  EUROHYPO AG, NEW YORK BRANCH,
as Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:           Address for Notices to Eurohypo
AG, New York Branch:

Eurohypo AG, New York Branch
1114 Avenue of the Americas,
29th Floor
New York, New York 10036
Attention: Legal Director
Telecopier No.: 866 267 7680

With copies to:

Eurohypo AG, New York Branch
1114 Avenue of the Americas,
29th Floor
New York, New York 10036
Attention: Head of Portfolio
Operations
Telecopier No.: 866 267 7680


— and —


Riemer & Braunstein LLP
Times Square Tower, Suite 2506
Seven Times Square
New York, New York 10036
Attention: Steven J. Weinstein, Esq.
Telecopier No.: (617) 692-3503          

40



--------------------------------------------------------------------------------



 



         

             
STATE OF NEW YORK
    )      
 
    )     ss.:
COUNTY OF NEW YORK
    )      

     On the             day of                                          in the
year 2007, before me, the undersigned, a notary public in and for said state,
personally appeared Robert Masters, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.



         
 
 
 
Notary Public    

     
My commission expires:
   
 
   
 
   
 
   

41



--------------------------------------------------------------------------------



 



             
STATE OF NEW YORK
    )      
 
    )     ss.:
COUNTY OF NEW YORK
    )      

     On the                      day
of                                          in the year 2007, before me, the
undersigned, a notary public in and for said state, personally
appeared                                         , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.



         
 
 
 
Notary Public    

     
My commission expires:
   
 
   
 
   
 
   

             
STATE OF NEW YORK
    )      
 
    )     ss.:
COUNTY OF NEW YORK
    )      

     On the                      day
of                                          in the year 2007, before me, the
undersigned, a notary public in and for said state, personally
appeared                                         , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.



         
 
 
 
Notary Public    

     
My commission expires:
   
 
   
 
   
 
   

42



--------------------------------------------------------------------------------



 



SCHEDULE 1
BUILDING LOAN COMMITMENTS

          Lender   Commitment
Eurohypo AG, New York Branch
  $ 75,339,243.00  
 
  $    
Total
  $ 75,339,243.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(37)
PLANS AND SPECIFICATIONS
General Description

  •   Base building construction drawings by Greenberg Farrow dated August 1,
2007 as follows:

  •   Site     •   Architectural     •   Structural     •   Mechanical     •  
Electrical     •   Plumbing     •   Fire Protection

  •   Base Building specifications by Greenberg Farrow as follows:

  •   Divisions 100 through 12000 dated January 5, 2007     •   Division 14000
dated January 19, 2007     •   Division 15000 dated April 16, 2007     •  
Division 16000 dated December 29, 2006

  •   Sears tenant construction drawings dated August 22, 2007

  •   Sears tenant specifications dated August 1, 2007

Detailed Description
See Attached

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(41)
PROJECT DOCUMENTS

1.   Plans and Specifications   2.   The Borrower’s Architect’s Agreement   3.  
Construction Management Agreement   4.   Engineering Agreements.   5.   Major
Contracts.   6.   Minor Contracts.   7.   Government Approvals.   8.  
Construction Schedule.   9.   Consents and Acknowledgements from Construction
Manager, Architect, Engineer and Major Contractors.   10.   Design
Professionals’ Certificates.   11.   ALTA Survey.   12.   Site Plan.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
ADVANCE CONDITIONS
Part A — Initial Advance
Part B — General Conditions
Part C — Conditions to Final Loans

 



--------------------------------------------------------------------------------



 



PART A. CONDITIONS PRECEDENT TO EFFECTIVENESS OF BUILDING LOAN COMMITMENTS AND
TO INITIAL BUILDING LOANS.
     The effectiveness of the Building Loan Commitments and the obligation of
the Lenders to make the initial Building Loans are subject Administrative
Agent’s receipt, review, approval and/or confirmation of the following, at
Borrower’s cost and expense, each in form and content satisfactory to
Administrative Agent in its sole discretion (such conditions not to be
duplicative to the extent they are the same matters required as conditions
precedent to the effectiveness of the Acquisition Loans and Project Loans under
the Project Loan Agreement):
ORGANIZATIONAL AND AUTHORIZATION DOCUMENTS; OPINIONS; OTHER DOCUMENTATION
RELATING TO BORROWER, BORROWER PARTIES AND OTHER PERSONS
     1. All documents evidencing the formation, organization, valid existence,
good standing of and for Borrower and each Borrower Party, and the
authorization, execution, delivery and performance of the Loan Documents and
Project Documents by Borrower and each Borrower Party, including a certified
organizational chart for Borrower and Borrower Parties.
     2. Legal opinions issued by counsel for Borrower and each Borrower Party,
opining as to the due organization, valid existence and good standing of
Borrower and each Borrower Party; as to the due authorization, execution,
delivery, enforceability and validity of the Loan Documents with respect to
Borrower and each Borrower Party (and including opinions with respect to
non-contravention, perfection, choice of law, usury and non-consolidation); and
as to such matters concerning the zoning and entitlements for the Project,
compliance with Applicable Law (including the Affordable Housing Requirements)
and such other matters as Administrative Agent and Administrative Agent’s
counsel reasonably may specify.
     3. Current Uniform Commercial Code searches, and litigation, bankruptcy and
judgment reports, as requested by Administrative Agent, with respect to Borrower
and Borrower Parties.
     4. Copies of the most recent financial statements of Borrower certified by
an officer of the Borrower and each Borrower Party, if applicable, and copies of
the most recent audited annual financial statement of Guarantor, and
certificates dated the Closing Date and signed by an Authorized Officer of
Borrower and each Borrower Party stating that (i) such financial statements are
true, complete and correct and (ii) no change shall have occurred in the
financial condition of Borrower or any Borrower Party which would have a
Material Adverse Effect on the Project, or on Borrower’s or any Borrower Party’s
ability to repay the Loans or otherwise perform its obligations under the Loan
Documents. Further, there shall not exist any material default by Borrower or
any Borrower Party under any loan, financing or similar arrangement with any
lender.
     5. Satisfactory financial review and background checks (including such
background checks as deemed necessary by Administrative Agent and Lenders to
comply with the Patriot Act) of Borrower and Borrower Parties.
     6. Opening balance sheet for Borrower.

 



--------------------------------------------------------------------------------



 



LOAN DOCUMENTS; CLOSING CERTIFICATES; APPRAISAL
     7. The Loan Documents, executed by Borrower and, as applicable, each
Borrower Party.
     8. A certificate of an Authorized Officer of Borrower, dated as of the
Closing Date, certifying that: (i) the representations and warranties of
Borrower and each Borrower Party contained in the Loan Documents are true and
correct in all material respects on and as of such date as if made on and as of
such date (or, if stated to have been made solely as of an earlier date, were
true and correct in all material respects as of such date), and (ii) no
Potential Default or Event of Default has occurred and is continuing on such
date.
     9. An Appraisal, such that the aggregate amount of the Commitments shall
not exceed seventy percent (70%) of the aggregate value of the Project. The
Appraisal shall run in favor of “Eurohypo AG, New York Branch or its designee,
as Administrative Agent on behalf of the lenders in its lending syndicate from
time to time, and the successors and assigns of each of the foregoing, all of
whom may rely thereon.”
TITLE; SURVEY
     10. An ALTA policy or policies of title insurance satisfactory to
Administrative Agent (collectively, the “Building Loan Title Policy”), issued by
the Title Insurer together with evidence of the payment of all premiums due
thereon, (a) insuring Administrative Agent for the benefit of the Lenders, in an
amount equal to the aggregate amount of the Building Loan Commitments, that
Borrower is lawfully seized and possessed of a valid and subsisting fee simple
interest in the Land and Improvements and that the Building Loan Mortgage
constitutes a valid fee simple mortgage on the Land and Improvements subject to
no Liens other than the Permitted Encumbrances applicable thereto and
(b) providing (i) affirmative insurance or endorsements for coverage against all
mechanics’ and materialmen’s liens, (ii) a pending disbursements clause, and
(iii) such other affirmative insurance, endorsements and reinsurance as
Administrative Agent may require. The form of the Building Loan Title Policy and
all endorsements thereto shall be approved by Administrative Agent in its sole
discretion. The Building Loan Title Policy shall name as the insured “Eurohypo
AG, New York Branch or its designee, as Administrative Agent on behalf of the
lenders in its lending syndicate from time to time, and the successors and
assigns of each of the foregoing, all of whom may rely thereon”.
     11. A survey of the Project (the “Survey”) in form and content, and
prepared by a registered land surveyor, satisfactory to Administrative Agent.
The Survey shall be certified to “Eurohypo AG, New York Branch or its designee,
as Administrative Agent on behalf of the lenders in its lending syndicate from
time to time, and the successors and assigns of each of the foregoing, all of
whom may rely thereon” in accordance with a surveyor’s certificate in form and
substance satisfactory to Administrative Agent.
     12. Evidence that all of the land parcels required to develop the Project
per the final Plans and Specifications are owned by Borrower and are encumbered
by the Building Loan Mortgage and insured by the Building Loan Title Policy.

 



--------------------------------------------------------------------------------



 



INSURANCE
     13. A certified copy of, or certificates of insurance with respect to, the
insurance policies required under Section 3.1(1) of this Agreement (inclusive of
the insurance policies required under Schedule 3.1(1)(J)), together with
evidence of the payment of all premiums therefor.
GOVERNMENT APPROVALS; COMPLIANCE WITH LAW
     14. Originals (or copies certified by an Authorized Officer of Borrower to
be true copies) of all Government Approvals referred to in the Permitting
Schedule, other than those expressly provided for in said Schedule to be
obtained at a later time (together with, if requested by Administrative Agent,
an opportunity to review (or certified copies of) all correspondence referred to
in such Government Approvals and all applications for such Government
Approvals).
     15. Evidence satisfactory to Administrative Agent of final approval from
Borrower’s Architect and the New York City Department of Buildings of Project
design and specifications.
     16. Evidence satisfactory to Administrative Agent that the Land is and,
upon completion thereof, the Improvements will be in compliance with all
Applicable Law and any applicable covenants, conditions and restrictions
affecting the Land.
     17. Receipt, review and acceptance by the administrative Agent of (i) a
Phase I report and Phase II report, if applicable, for the Project.
PROJECT DOCUMENTS; CONSENTS AND AGREEMENTS; GOVERNMENT APPROVALS
     19. True and correct copies of each of the Project Documents (including all
amendments thereto), certified as such by an Authorized Officer of Borrower,
together with evidence that (a) each of the Project Documents has been duly
executed and delivered by each Person that is a party thereto and is in full
force and effect; (b) neither Borrower nor, to the best of Borrower’s knowledge,
any other Person which is party to any of the Project Documents, is in default
thereunder beyond any applicable cure and notice periods; (c) no term or
condition thereof shall have been amended, modified or waived without the prior
consent of Administrative Agent. The form and substance of each of the Project
Documents shall be satisfactory to Administrative Agent.
     20. A true and correct copy of the Construction Management Agreement
certified as such by an Authorized Officer of Borrower and evidence that no term
or condition of such contract shall have been modified and/or waived without the
prior consent of Administrative Agent, together with financial statements for
the Construction Manager. The form and substance of the Construction Management
Agreement, and the financial statements of the Construction Manager, shall be
satisfactory to Administrative Agent.
     21. A certificate of the Construction Manager in favor of Administrative
Agent (on behalf of the Lenders) certifying that the Construction Schedule and
the Budget (as its relates to

 



--------------------------------------------------------------------------------



 



Hard Costs) are realistic and can be adhered to in completing the Construction
Work for the Improvements in accordance with the Plans and Specifications.
     22. A true and correct copy of Borrower’s Architect Agreement certified as
such by an Authorized Officer of Borrower and evidence that no term or condition
of Borrower’s Architect Agreement shall have been modified, amended,
supplemented and/or waived without the prior consent of Administrative Agent.
The form and substance of Borrower’s Architect Agreement shall be satisfactory
to Administrative Agent.
     23. A schedule of the identity of the Major Contractors for the
Improvements representing at least eighty percent (80%) of the cost of the
completion of the Project Completion Work for the Improvements (including the
Major Contracts for the mechanical, electrical and plumbing work and any other
Major Contractors deemed reasonably appropriate by Administrative Agent), and
copies of the executed Major Contracts entered into with such Major Contractors
and all modifications, amendments and/or supplements thereto with respect
thereto, together with a certificate of an Authorized Officer of Borrower
certifying that (A) the copies of the Major Contracts attached to such
certificate are true, correct and complete in all respects; (B) such Major
Contracts attached to such certificate are in full force and effect; and
(C) neither Borrower, nor the Construction Manager nor the applicable Major
Contractor is in default thereunder. The form and substance of the Major
Contract shall be satisfactory to Administrative Agent.
     24. Evidence satisfactory to the Administrative Agent that the Project is
eligible to obtain and receive a partial exemption of real property taxes for
the Improvements for a twenty-five (25) year period under the Industrial and
Commercial Incentive Program, as of right.
     25. If any Construction Work has been commenced prior to the Closing Date,
(a) the most recent Construction Manager’s progress payment request showing the
percentage of completion, the amount funded and Change Order status and
(b) sworn partial waivers of liens covering all work and materials performed or
supplied prior to the Closing Date from all contractors, subcontractors,
materialmen, suppliers and other vendors.
     26. Certificates of Borrower’s applicable Design Professionals (such
certificates to be limited to the portion of the Construction Work for which the
respective Design Professional is responsible) in favor of Administrative Agent
(on behalf of the Lenders), or other evidence satisfactory to Administrative
Agent, that (a) the Plans and Specifications for the Improvements are in full
compliance with all Applicable Law; (b) the Plans and Specifications for the
Improvements are full and complete in all respects and contain all details
necessary for construction of the Project Completion Work for the Improvements;
(c) all Government Approvals to the extent necessary for construction of the
Project Completion Work for the Improvements have been issued; (d) the gross
square footage of the Improvements as shown on a schedule attached to the
certificate of the applicable Design Professional accurately reflects the gross
square footage of the improvements contemplated by the Plans and Specifications
for the Improvements; (e) there exist with respect to the Project adequate
water, storm and sanitary sewage facilities and other required public utilities,
together with a means of ingress and egress to and from the Project over public
streets; and (f) the Construction Schedule and the Budget for

 



--------------------------------------------------------------------------------



 



the Improvements are realistic and can be adhered to in completing the Project
Completion Work for the Improvements in accordance with the Plans and
Specifications therefor.
PLANS AND SPECIFICATIONS; BUDGET; CONSTRUCTION SCHEDULE; REPORTS AND STUDIES
     27. Receipt, review, and approval by Administrative Agent and the
Construction Consultant of the final Plans and Specifications for the
Improvements, including any Construction, architectural and engineering
drawings, sealed by the applicable Design Professionals.
     28. The delivery by the Construction Consultant to Administrative Agent of
the Construction, Cost and Plan Review in form and substance satisfactory to
Administrative Agent.
     29. The Budget as approved by Administrative Agent, which shall include all
Project Costs for the Improvements and shall be sufficient to complete the
Improvements and carry the Project through the Maturity Date based on the final
Plans and Specifications. The Budget shall be such that the aggregate amount of
the Commitments shall not exceed eighty percent (80%) of the aggregate Project
Costs for the entire Project reflected on the Budget. To the extent that the
Commitments would exceed any of the limits described in this section, they shall
be automatically reduced to an amount not in excess of the limits described in
this section.
     30. The Construction Schedule, together with (if any Construction Work has
been commenced prior to the Closing Date) evidence satisfactory to
Administrative Agent that the development of the Construction Work is proceeding
in accordance with the Construction Schedule and the Budget.
     31. Receipt, review, and acceptance by Administrative Agent of (i) Site
Assessments relating Project; (ii) seismic studies showing a probable maximum
loss of less than 20% for the Project; and (iii) soils reports, engineering
reports, geotechnical reports and other reports and studies in each case as
required by Administrative Agent and prepared in accordance with Administrative
Agent’s scope and by consultants engaged by Administrative Agent or, if
consented to by Administrative Agent, engaged by Borrower with reliance rights
with respect to such reports and studies expressly granted in writing to
Administrative Agent and its on behalf of the Lenders and the respective
successors and assigns of each of the foregoing. All such reports and studies
shall be in a form approved by Administrative Agent, and shall be certified to
Administrative Agent (on behalf of the Lenders and their successors and assigns)
in a form reasonably requested by Administrative Agent which may include
certification to additional participants, co-lenders and/or investors. Such
reports and studies shall run in favor of “Eurohypo AG, New York Branch or its
designee, as Administrative Agent on behalf of the lenders in its lending
syndicate from time to time, and the successors and assigns of each of the
foregoing, all of whom may rely thereon”.
PAYMENT OF INITIAL EQUITY CONTRIBUTION, FEES, EXPENSES AND COSTS
     32. There shall have been made by Borrower unreimbursed equity
contributions to the Project in an aggregate amount equal to the Initial Equity
Contribution, and Borrower shall have delivered to Administrative Agent evidence
satisfactory to it that Borrower has made such

 



--------------------------------------------------------------------------------



 



contributions, including, without limitation, a certificate of an Authorized
Officer of Borrower certifying thereto and itemizing the uses of the such
contributions, such certificate to be accompanied by backup materials
documenting the amount of such contributions and the use of same; provided,
however, the Administrative may, in its sole discretion, waive this requirement
for the closing of the Loan, as long as such requirement is satisfied prior or
contemporaneously with the initial advance of proceeds of the Loan.
     33. Payment to Administrative Agent in accordance with the Fee Letters of
the upfront fee and arrangement fee described therein, together with the initial
annual payment of the Agency Fee and the final payment of the Unused Commitment
Fee for the Commitments in accordance with Section 2.71(1) of this Agreement.
     34. Payment of all fees and commissions payable to real estate brokers,
mortgage brokers, or any other brokers or agents in connection with the Loans,
such evidence to be accompanied by any waivers or indemnifications deemed
necessary by Administrative Agent.
     35. Payment of Administrative Agent’s costs and expenses in underwriting,
documenting, and closing the transaction, including fees and expenses of
Administrative Agent’s inspecting engineers, consultants, and outside counsel.
     36. Payment of all expenses and premiums in connection with the issuance of
the Building Loan Title Policy and all recording charges, mortgage taxes and
filing fees payable in connection with recording the Building Loan Mortgage and
the filing of the Uniform Commercial Code financing statements related thereto
in the appropriate offices.
     37. Payment of any due and payable real estate taxes and assessments with
respect to the Project remaining unpaid on the Closing Date.
LEASES:
     38. Receipt, review, and acceptance by Administrative Agent of (i) the
leases with Existing Tenants, and (ii) for each of the leases with Existing
Tenants, (1) written estoppels in form and substance reasonably satisfactory to
Administrative Agent, executed by tenants under the leases with Existing Tenants
and confirming the term, rent, and other provisions and matters relating to the
leases and (2) written subordination and attornment agreements, in form and
substance satisfactory to Administrative Agent, executed by Existing Tenants,
whereby, among other things, such tenants subordinate their interest in the
Project to the Loan Documents and agree to attorn to Administrative Agent (on
behalf of the Lenders) and its successors and assigns upon foreclosure or other
transfer of the Project after an Event of Default.
     39. Evidence satisfactory to Administrative Agent that, as of the Closing
Date, the aggregate fixed minimum rent of the retail leases shall be no less
than $5,150,000.
OTHER
     40. Such other documents or items as Administrative Agent or its counsel
reasonably may require, including, without limitation the delivery of such
documents or items as may be indicated on a closing checklist distributed to
Borrower by Administrative Agent or its counsel.

 



--------------------------------------------------------------------------------



 



     41. No material change shall have occurred in the financial markets which
would have, in Administrative Agent’s judgment, a material adverse affect on the
Project or any obligor’s ability to repay the Loans or otherwise perform its
obligations under the Loan Documents.
     42. Evidence that the other conditions set forth in Article 4 have been
satisfied.
     43. Evidence that all of the conditions precedent to the effectiveness of
the initial Acquisition Loans and Project Loans under the Project Loan Agreement
shall have been satisfied.
     44. Notwithstanding anything to the contrary contained herein, in no event
shall the initial disbursement of the Loans occur prior to the Closing Date.

 



--------------------------------------------------------------------------------



 



PART B. GENERAL CONDITIONS TO ALL BUILDING LOANS
     The obligation of the Lenders to make any Loans shall be subject to
Administrative Agent’s receipt, review, approval and/or confirmation of the
following, each in form and content satisfactory to Administrative Agent in its
sole discretion (such conditions not to be duplicative to the extent they are
the same matters required as conditions precent to the effectiveness of the
Acquisition Loans and/or Project Loans that are being advanced concurrently
therewith under the Project Loan Agreement):
     1. There shall exist no Potential Default or Event of Default (both before
and after giving effect to the requested advance).
     2. The representations and warranties contained in this Agreement and in
all other Loan Documents shall be true and correct in all material respects on
and as of the date of the making of such Loan with the same force and effect as
if made on and as of such date.
     3. Such advance shall be secured by the Building Loan Mortgage and the
other Security Documents, subject only to the Permitted Encumbrances, as
evidenced by a Date Down Endorsement satisfactory to Administrative Agent.
     4. Borrower shall have paid Administrative Agent’s costs and expenses in
connection with such advance (including title charges and attorneys’ fees and
expenses).
     5. No change shall have occurred in the financial condition of Borrower or
any Borrower Party or in the Project which would have a Material Adverse Effect.
     6. No proceeding with respect to condemnation, adverse possession, zoning
change or usage change proceeding shall have occurred or shall have been
threatened against the Project the Project shall not have suffered any damage by
fire or other casualty which has not been repaired or is not being restored in
accordance with this Agreement; no Applicable Law or injunctive proceeding,
restriction, litigation, action, citation or similar proceeding or matter shall
have been enacted, adopted, or threatened by any Governmental Authority, which
would have, in Administrative Agent’s judgment, a material adverse effect on the
Project or Borrower’s or any Borrower Party’s ability to perform its obligations
under the Loan Documents.
     7. The Construction Work (or such part thereof as may have been constructed
at the time of any borrowing) shall have been constructed substantially in
accordance with the Plans and Specifications and the Construction Schedule (as
each may have been modified in accordance with this Agreement) and all
applicable Government Approvals; and there shall exist no Unsatisfactory Work.
     8. The Construction Consultant shall have reviewed and approved the
disbursement requested in the Request for Loan Advance delivered by Lead
Borrower with respect to such Loan. Such Request for Loan Advance shall include
copies of all documents, contracts, invoices, bills, construction records, lien
waivers, Change Orders, and drawings, plans and specifications as the
Construction Consultant shall reasonably require, to enable the Construction
Consultant to timely review each Request for Loan Advance.

 



--------------------------------------------------------------------------------



 



     9. Borrower shall have provided the Construction Consultant, Administrative
Agent and the Lenders, or their representatives, prompt and reasonable access to
the Project, in order to inspect the Construction Work then completed.
     10. Administrative Agent shall have received the following items in
connection with each Loan:
     (a) A Request for Loan Advance as provided in Section 2.1(2) and Sections
2.6(4) and 4.2 of the Project Loan Agreement duly executed by an Authorized
Officer of Lead Borrower, together with the required attachments thereto;
     (b) Such invoices, contracts and other supporting data as Administrative
Agent may reasonably require to evidence that all Project Costs for which
disbursement of Building Loans is sought have been incurred and are then due and
payable;
     (c) Except for Liens insured against pursuant to the Building Loan Title
Policy, (i) sworn unconditional waivers of lien from contractors,
subcontractors, materialmen, suppliers and vendors, covering all work for which
funds have been advanced pursuant to a prior disbursement and (ii) at
Administrative Agent’s election, sworn conditional waivers of lien from
contractors, subcontractors, materialmen, suppliers and vendors, covering all
work of such Persons for which funds are being advanced pursuant to the then
current Request for Loan Advance, all in compliance with the Lien Law;
     (d) Copies of any Change Orders which have not been previously furnished to
Administrative Agent and the Construction Consultant, all of which shall be
subject to Administrative Agent’s review and approval in accordance with this
Agreement;
     (e) Copies of all Contracts and purchase orders which have been executed or
modified, amended and/or supplemented since the last Loan, together with (i) a
certificate by an Authorized Officer of Lead Borrower certifying that the
delivered items are true, accurate and complete copies of the originals thereof,
and (ii) Consents and Agreements in the applicable form attached to the General
Assignment from each Major Contractors who has entered into a Major Contract but
has not previously delivered a Consent and Agreement;
     (f) Inventory of materials and equipment stored on the Project and evidence
that Borrower has complied with all of the requirements of Section 4.8 relating
to such stored materials;
     (g) Copies of all Government Approvals (to the extent required as of such
date) not previously delivered to Administrative Agent, certified by an
Authorized Officer of Borrower;
     (h) If any material dispute arises between or among Borrower, the
Construction Manager or any Major Contractor, a written summary of the nature of
such dispute;

 



--------------------------------------------------------------------------------



 



     (i) If the Budget shall have been modified, copies of all such
modifications, all of which shall be subject to Administrative Agent’s review
and approval in accordance with this Agreement;
     (j) Copies of all amendments to the Construction Schedule not previously
delivered to Administrative Agent, all of which shall be subject to
Administrative Agent’s review and approval in accordance with this Agreement;
     (k) Promptly after the completion of the construction of the foundation or
other support elements for the Construction Work, Lead Borrower shall provide to
Administrative Agent a current survey of the Land showing all improvements
located thereon and complying with the requirements set forth in Part A,
paragraph 11 and shall obtain a foundation endorsement to the Building Loan
Title Policy in form satisfactory to Administrative Agent insuring that all
foundations and other support elements are located within applicable property
and setback lines and do not encroach upon any easements or rights of way; and
     (l) To the extent not previously delivered to Administrative Agent,
evidence showing compliance with the insurance provisions of Section 3.1.
     11. All of the conditions set forth in Part A above shall remain satisfied
and all applicable conditions in Article 4 shall have been satisfied, including
the application of all Operating Revenues in accordance with Section 4.6.
     12. Evidence that all of the conditions precedent to the effectiveness of a
Project Loan under the Project Loan Agreement shall have been satisfied;
provided, however, Items 3, 10(a) and 10(b) of Schedule 4 — Part B of the
Project Loan Agreement need not be satisfied if no Project Loan is being
advanced at such time.
     13. The Loans shall be In Balance, and all material actions required to
have been undertaken or obtained prior to the date of such disbursement pursuant
to the Permitting Schedule and the Marketing Plan and Schedule shall have been
undertaken or obtained as applicable.
     14. Operating Revenues shall have been applied in accordance with
Section 4.1(1) and Section 4.6(1) of the Project Loan Agreement.
     15. To the extent not previously delivered to Administrative Agent, Lead
Borrower shall provide evidence of the payment of all costs, expenses and other
charges covered by previous Requests for Loan Advances for which advances of
Loans have previously been made.
     16. Administrative Agent has reasonably determined withholding such
disbursement in whole or in part is not required by the Lien Law.
     17. Such other documents and items as Administrative Agent may reasonably
request.

 



--------------------------------------------------------------------------------



 



PART C. CONDITIONS TO THE FINAL BUILDING LOANS FOR PROJECT COMPLETION WORK
     The obligation of the Lenders to make the final Building Loans to Borrower
for Project Completion Work with respect to the Improvements is subject to the
further condition precedent that all of the following requirements
(collectively, the “Project Work Substantial Completion Conditions”) shall have
been completed to the reasonable satisfaction of Administrative Agent:
     1. Administrative Agent and the Construction Consultant (except in the case
of clauses (b) and (h) below) shall have received the following items in
connection with the final Loans for such Project Completion Work:
     (a) Evidence of the approval by the applicable Governmental Authorities of
such Project Completion Work to the extent any such approval is a condition of
the lawful use of such Project Completion Work, including, without limitation,
valid certificates of occupancy;
     (b) A final as-built survey covering such Project Completion Work and any
paving, driveways and exterior improvements and otherwise in compliance with
Schedule 4 — Part A, paragraph 11, together with endorsements to the Title
Policies which are satisfactory to Administrative Agent and which describe the
Improvements located on the Project (CLTA 116 series), insure the lien-free
completion of the Improvements (CLTA 101 series, as required by Administrative
Agent), insure that there are no encroachments or violations of any recorded
covenants, conditions or restrictions affecting the Project (CLTA 100 series),
and amend any survey exception to reflect the final as-built survey;
     (c) A full and complete certified set of “as built” Plans and
Specifications for such Work;
     (d) Unconditional waivers of lien and sworn statements from all
contractors, subcontractors, materialmen, suppliers and vendors with respect to
such Project Completion Work, in each case in compliance with the Lien Law;
     (e) Certificates from the applicable Design Professionals (such
certificates, except in the case of Borrower’s Architect, to be limited to the
portion of such Project Completion Work for which the respective Design
Professional was responsible) stating that, to the best of such Design
Professional’s knowledge, (i) such Project Completion Work (A) has been
substantially completed in accordance with the Plans and Specifications, (B) is
structurally sound (the certification as to structural soundness to be made by
the structural engineer only) and (C) is available for occupancy, delivery to an
applicable tenant for performance of tenant work (subject to completion of Punch
List Items), and (ii) such Project Completion Work as so completed complies with
all applicable building codes;
     (f) Statement from the testing engineer performing construction materials
testing indicating that such Project Completion Work was performed according to
the Plans and Specifications;

 



--------------------------------------------------------------------------------



 



     (g) Violation searches, if available and reasonably requested by
Administrative Agent, with Governmental Authorities indicating no notices of
violation have been issued with respect to such Project Completion Work;
     (h) Current searches of all Uniform Commercial Code financing statements
filed with the Secretary of State of the state of formation/organization of
Borrower and the office of the Recorder of Bronx County, New York, showing that
no Uniform Commercial Code financing statements are filed or recorded against
Borrower in which the collateral is personal property or fixtures located on the
Project or used in connection with the Project other than financing statements
with respect to the Loans;
     (i) A certificate of an Authorized Officer of Borrower certifying that:
     (i) no condemnation of any portion of the Project or any action which could
result in a relocation of any roadways abutting the Project or the denial of
access, which, in Administrative Agent’s sole judgment, adversely affects the
Lenders’ security or the operation of the Project, has commenced or, to the best
of Borrower’s knowledge, is contemplated by any Governmental Authority;
     (ii) all fixtures, attachments and equipment necessary for the operation of
the Project Completion Work have been installed or incorporated into the Project
and are operational and in good working order, free from defects; all guarantees
and warranties have been transferred/assigned to Borrower; and Borrower is the
absolute owner of all of said property free and clear of all Liens; and
     (iii) all Project Costs relating to such Project Completion Work have been
paid in full except (A) to the extent covered by the final Loans then being
requested, and (B) amounts for Hard Costs which Borrower is disputing in good
faith and with due diligence; provided that Administrative Agent may, in its
sole discretion, hold back an amount equal to (x) 150% of the disputed amount
minus (y) any Retainage that Administrative Agent is still holding with respect
to the applicable Hard Costs, and (C) amounts held by Administrative Agent with
respect to Punch List Items with respect to the applicable Hard Costs.
     (j) Evidence that all of the Government Authorizations required to be
obtained by such time in accordance with the Permitting Schedule have been
obtained.
     (k) All on-site and off-site work has been completed.
     2. At Borrower’s expense, an engineering report from a licensed
professional engineer, satisfactory in form and content to Administrative Agent,
which shall (a) comment on the structural soundness of the Project, seismic
resistance, quality and remaining economic life of the roof, HVAC and
improvements and (b) verify that the Project Completion Work has been completed
in accordance with the Plans and Specifications, approved by the appropriate
Governmental Authorities and that the Project, and the Improvements constructed
thereon, satisfy all Applicable Law.

 



--------------------------------------------------------------------------------



 



     3. Administrative Agent shall have received written certification from the
Construction Consultant that (a) such Project Completion Work has been
substantially completed in accordance with the Plans and Specifications, subject
to completion of Punch List Items (as to which, if incomplete on the date of the
final disbursement of a Loan for Work, Administrative Agent may, in its sole
discretion, hold back an amount equal to (a) 150% of the estimated cost of
completing such Punch List Items from the final disbursement minus (b) any
Retainage that Administrative Agent is still holding with respect to the
applicable Punch List Items, such amount to be advanced to Lead Borrower on
completion of such Punch List Items and the satisfaction of the requirements of
Section 4.2 with respect to Retainage, which Borrower shall diligently complete)
and (b) the deliveries required in paragraphs 1 and 2 above shall have been
received and approved by Administrative Agent.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.3
TENANT IMPROVEMENT WORK
Best Buy — Turn Key

  •   Full buildout according to tenants plans.

Sears — Turn Key

  •   Full buildout according to tenants plans.

24-Hour — Cold Dark Shell

  •   Provide demising walls and all utilities not stubbed to the space.
Utilities are on each floor and tenant will connect themselves. We tell them
where utilities are located.

Walgreen’s — Cold Dark Shell

  •   Provide demising walls and all utilities not stubbed to the space.
Utilities are on each floor and tenant will connect themselves. We tell them
where utilities are located

Office — White Box + TI TBD

  •   Perimeter walls are sheet rocked and ready for finish. Floors are ready
for finish. Ceilings and Sprinklers are in place. Basic power in demising
partitions. Electric lighting in place.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF PROJECT
PARCEL I — (f/k/a LOT 8, Now Part of LOT 9)
ALL THAT CERTAIN piece or parcel of land, together with any improvements thereon
situate, lying and being in the Borough of the Bronx, City and State of New
York, bounded and described as follows:
BEGINNING at a point on the easterly side of Webster Avenue (100 feet in width),
said point being distant south 08 degrees 26 minutes 11 seconds west, a distance
of 254.35 feet from a point formed by the intersection of said easterly side of
Webster Avenue with the southerly side of East Fordham Road (a/k/a Pelham Avenue
variable in width) and from said point of beginning
RUNNING THENCE along the common dividing line between said Lot 8 and Lot 9 south
85 degrees 39 minutes 56 seconds east, a distance of 108.97 feet to a point;
THENCE along the common dividing line between said Lot 8 and Lot 12 south 04
degrees 33 minutes 31 seconds west, a distance of 24.68 feet to a point;
THENCE along the common dividing line between said Lots 8 and Lot 4 (lands now
or formerly of Automotive Realty Corporation) north 85 degrees 39 minutes 56
seconds west, a distance of 110.65 feet to a point; on the aforementioned
easterly side of Webster Avenue;
THENCE along the easterly side of said Webster Avenue, north 08 degrees 26
minutes 11 seconds east, a distance of 24.74 feet to the point or place of
BEGINNING.
PARCEL II — LOT 9:
ALL THAT CERTAIN piece or parcel of land, together with any improvements thereon
situate, lying and being in the Borough of the Bronx, City and State of New
York, and as further bounded and described as follows:
BEGINNING at a point on the easterly side of Webster Avenue (100 feet wide),
said point being distant south 08 degrees 26 minutes 11 seconds west, a distance
of 228.81 feet from a point formed by the intersection of said easterly side of
Webster Avenue with the southerly side of East Fordham Road (a/k/a Pelham
Avenue, variable width) and from said point of beginning;
RUNNING THENCE the following two (2) courses along the dividing line between Lot
9 (n/f reputed owner Acadia-PA East Fordham Acquisitions, LLC and Lot 12 (n/f
reputed owner Acadia-PA East Fordham Acquisitions, LLC), Block 3033;
1. South 85 degrees 39 minutes 56 seconds east, a distance of 115.24 feet to a
point; thence
2. South 03 degrees 58 minutes 56 seconds west, a distance of 25.48 feet to a
point; thence

 



--------------------------------------------------------------------------------



 



3. Along the common dividing line between the aforementioned Lot 9 and Lots 12 &
8 (n/f Acadia-PA East Fordham Acquisitions LLC), Block 3033 north 85 degrees 39
minutes 56 seconds west, a distance of 117.22 feet to a point on the
aforementioned easterly side of Webster Avenue; thence
4. Along said easterly side of Webster Avenue, north 08 degrees 26 minutes 11
seconds east, a distance of 25.54 feet to the point or place of BEGINNING.
This description is prepared in accordance with a Survey made by Control Point
Associates Inc. dated 8/30/07 and last revised 9/18/07 by Gregory A. Gallas NY
P.L.S. (Control Point Associates Inc.)
PARCEL III — LOT 12:
ALL THAT CERTAIN plot, piece or parcel of land, together with any improvements
thereon situate, situate, lying and being in the Borough and County of Bronx,
City and State of New York, bounded and described as follows:
BEGINNING at a point formed by the intersection of the easterly side of Webster
Avenue (100 feet wide) with the southerly side of East Fordham Road (A.K.A.
Pelham Avenue, Variable Width) and from said point of beginning.
RUNNING THENCE the following three (3) courses along said southerly side of East
Fordham Road;
1. South 84 degrees 34 minutes 46 seconds east, a distance of 43.27 feet to a
point, THENCE
2. South 54 degrees 01 minute 22 seconds east, a distance of 29.77 feet to a
point; THENCE;
3. South 40 degrees 09 minutes 32 seconds east, a distance of 85.32 feet to a
point on the westerly side of Park Avenue (Variable Width) THENCE
4. Along said westerly side of Park Avenue, south 00 degrees 10 minutes 48
seconds east, a distance of 201.71 feet to a point THENCE
5. Along the dividing line between Lot 12 (Lands now or formerly of Acadia-PA
East Fordham Acquisitions LLC) and Lot 4 (Lands now or formerly of Automotive
Realty Corporation), Block 3033, North 85 degrees 39 minutes 56 seconds west, a
distance of 53.59 feet to a point, THENCE
6. Along the common dividing line between the aforementioned Lot 12, Lot 8 (Land
now or formerly of Acadia-PA East Fordham Acquisitions LLC) and Lot 9 (lands now
or formerly of Acadia-PA East Fordham Acquisitions LLC) Block 3033, North 04
degrees 33 minutes 31 seconds east, a distance of 24.68 feet to a point, THENCE,
The following three (3) courses along the dividing line between the
aforementioned Lots 12 and 9;

 



--------------------------------------------------------------------------------



 



7. South 85 degrees 39 minutes 56 seconds east, a distance of 8.25 feet to a
point, THENCE
8. North 03 degrees 58 minutes 56 seconds east, a distance of 25.48 feet to a
point, THENCE
9. North 85 degrees 39 minutes 56 seconds west, a distance of 115.24 feet to a
point on the aforementioned easterly side of Webster Avenue, THENCE
10. Along said easterly side of Webster Avenue, north 08 degrees 26 minutes 11
seconds east, a distance of 228.81 feet to the point and place of BEGINNING.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SECTION 22 AFFIDAVIT
N.Y. LIEN LAW AFFIDAVIT

             
STATE OF NEW YORK
    )      
 
    )     ss.:
COUNTY OF NEW YORK
    )      

     The undersigned, being duly sworn, deposes and says that:
     1. He resides at the address shown at the foot hereof.
     2. He is
the                      of                                         , the
managing member of                                          (the “Borrower”),
a                      limited liability company, which is the Borrower
mentioned in the Building Loan Agreement dated as of the date hereof, between
the Borrower, Wachovia Bank, N.A. (the “Administrative Agent”), as
Administrative Agent, and the Lenders which are party thereto (each, a
“Lender”).
     3. The aggregate amount of the Building Loans is $                    .
     [4. The amount, if any, to be advanced from the Building Loans to reimburse
Borrower for costs of the Improvements expended by Borrower after the
commencement of the Improvements but prior to the date hereof are itemized as
follows:

      Description of Cost of Improvements1   Amount
 
   
(a) Base Building Construction
  $                    
 
   
(b) Architecture & Engineering
  $                    
 
   
(c) Leasing Commissions
  $                    
 
   
(d) Insurance Premiums and Expenses
  $                    
 
   
(e) Examination of Title
  $                    
 
   
(f) Ground Rents and Taxes
  $                    
 
         Total:   $                    ]

     5. The consideration for the Building Loans to be paid out of the Building
Loans are (or are estimated to be) as follows:
 

1   Complete list accordingly

 



--------------------------------------------------------------------------------



 



     
Prior existing mortgage to be taken by assignment and consolidated with Building
Loan Mortgages:
  $  
 
   
Consideration (e.g., commitment fees) to be paid for the Building Loans:
  $  
 
         Total:   $                      

     6. The estimated amount to be advanced from the Building Loans for other
indirect costs of the Improvements which may become due and payable after the
date hereof and during the construction of the Improvements (including, without
limitation, payment and performance bonds, leasing commissions for commercial
space leases of more than 3 years, insurance premiums, architects, engineers and
surveyors, ground rents, taxes, assessments and water sewer rents, examination
of title and recording fees, mortgage recording taxes, fees of Administrative
Agent’s counsel, and interest on the Building Loan) is $                    .
     7. The net sum available to Borrower from the Building Loans to pay
contractors, subcontractors, laborers and materialmen for the Improvements is
$                    , subject to the satisfaction of conditions to the advance
and disbursement of such amounts contained in the Building Loan Agreement.
     8. The failure of any Lender to make any Building Loan to be made by it on
the date specified therefor shall not relieve any other Lender of its obligation
to make its Building Loan on such date, but neither any Lender nor
Administrative Agent shall be responsible for the failure of any other Lender to
make a Building Loan to be made by such other Lender. If a Building Loan is not
funded, the amounts referred to in this affidavit may not be advanced. The
amounts payable by the Borrower at any time under the Building Loan Agreement
and under the Building Loan Notes to each Lender shall be a separate and
independent debt.
     9. This affidavit is made pursuant to and in compliance with Section 22 of
the Lien Law of the State of New York.
     10. The Borrower is a limited liability company. Therefore, this statement
is verified by deponent and not by the Borrower because the Borrower is a
limited liability company and the deponent is an officer
of                     , a                     , the managing member of the
Borrower.

 



--------------------------------------------------------------------------------



 



     11. The facts stated above and any costs itemized on this statement are
true, to the knowledge of the undersigned.



         
 
 
 
Name:    

Sworn to before me this
____ day of                         , 200___.

     
 
Notary Public
   

 